State of Maryland v. Tyshon Leteek Jones, No. 52, September Term, 2015, Opinion by
Raker, J.

CRIMINAL LAW – FELONY MURDER – MERGER DOCTRINE: Roary v. State,
385 Md. 217, 867 A.2d 1095 (2005), holding that first-degree assault may serve as a
predicate for felony murder is overruled. The merger doctrine bars the application of the
felony-murder doctrine whenever the underlying felony is an integral element of the
homicide. First-degree assault cannot, as a matter of law, serve as the underlying felony
to support felony murder because the assault merges into the resultant homicide, and may
not be deemed a separate and independent offense that could support a conviction for
felony murder.
Circuit Court for Montgomery County         IN THE COURT OF APPEALS
Case No. 122854C

Argued: January 12, 2016                           OF MARYLAND
Reargued: September 9, 2016
                                                        No. 52

                                                September Term, 2015
                                      ______________________________________

                                               STATE OF MARYLAND

                                                           v.

                                              TYSHON LETEEK JONES
                                      ______________________________________

                                                  Barbera, C.J.
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Battaglia, Lynne A.
                                                             (Senior Judge,
                                                              Specially Assigned)
                                                  Raker, Irma S. (Senior Judge,
                                                              Specially Assigned),

                                                      JJ.
                                      ______________________________________

                                                  Opinion by Raker, J.
                                         Greene, Watts and Battaglia, JJ, dissent.
                                      ______________________________________

                                                  Filed: February 24, 2017
         In this interlocutory appeal, we must review this hydra headed case1 involving

double jeopardy, felony murder, second-degree murder, lesser included offenses and first-

degree assault as a predicate for second-degree felony murder. The Court of Special

Appeals held that after respondent, Tyshon Leteek Jones, was acquitted in jury trial number

one of first-degree premeditated murder, second-degree specific-intent murder, robbery

with a dangerous weapon, and robbery, he could not be tried in a subsequent trial for felony

murder based upon first-degree assault because the re-trial was barred by the Double

Jeopardy Clause of the United States Constitution. Jones v. State, 222 Md. App. 600, 619,

114 A.3d 256, 267 (2015).2 We granted the State’s petition for writ of certiorari, State v.

Jones, 444 Md. 638, 120 A.3d 766 (2015), and following briefing and argument on January

12, 2016, on our own initiative, we asked the parties to brief and argue the following

additional question:


1
    Doe v. Hartz, 52 F. Supp. 2d 1027, 1035 (N.D. Iowa 1999) describes hydra as follows:
                “Hydra, sometimes called the ‘Lernean hydra,’ was a
                many-headed serpent (usually described as having nine heads,
                actually less than the number of plaintiff’s claims) slain by
                Hercules, who had to overcome the problem that every time he
                cut off one of Hydra’s heads, it was replaced by two others.
                Hercules solved the problem by convincing his charioteer to
                burn the stumps as soon as Hercules knocked off one of
                Hydra’s heads, thus preventing the double regrowth. See, e.g.,
                Funk and Wagnalls Standard Dictionary of Folklore,
                Mythology, and Legend 615 (Maria Leach, ed., Funk &
                Wagnalls, 1972); Thomas Bullfinch, Mythology 144 (Fuller
                abridged ed. 1959).”
2
  On remand, based upon the reasoning and holding of the Court of Special Appeals, the
only charge the State could proceed to trial on would be use of a firearm charge. Jones,
222 Md. App. 600, 607 n.2, 114 A.3d 256, 260 n.2 (2015) (finding “Jones . . . may be
retried on the use of a [firearm] charge.”).
              “In deciding this case, should the Court re-consider its holding
              in Roary v. State, 385 Md. 217, 226-36, 867 A.2d 1095, 1100-6
              (2005), as to whether first-degree assault may serve as a
              predicate for second-degree felony murder?”

State v. Jones, No. 52, 2016 Md. LEXIS 296 (May 20, 2016). We shall affirm the judgment

of the Court of Special Appeals, overrule Roary v. State, 385 Md. 217, 867 A.2d 1095

(2005), and hold that first-degree assault may not serve as a predicate for second-degree

felony murder when that assault is not collateral to the lethal act. We therefore reach the

same result as the Court of Special Appeals, but not on the basis of double jeopardy.



                                           I.

       The Grand Jury for Montgomery County indicted Tyshon Leteek Jones with the

offenses of first-degree premediated murder, robbery with a dangerous weapon, and use of

a firearm in the commission of a crime of violence or felony. He proceeded to trial before

a jury and the jury returned a verdict of not guilty to the charges of first-degree

premeditated murder, second-degree specific-intent murder, robbery with a dangerous

weapon, and robbery. The jury was unable to agree as to first-degree felony murder and

use of a firearm in the commission of a crime of violence or felony, and the court declared

a mistrial as to those counts.3 Thereafter, the State sought to prosecute Jones for second-




3
  After trial, the circuit court granted a motion for judgment of acquittal as to first-degree
felony murder predicated on first-degree assault. At trial, the trial court and the parties
concluded erroneously that first-degree assault satisfied the statutory requirement as a
predicate for first-degree felony murder. Actually, first-degree (footnote continued…)

                                                –2–
degree felony murder predicated on first-degree assault. Respondent interposed a plea of

double jeopardy, which the court denied. Respondent noted an interlocutory appeal to the

Court of Special Appeals, which reversed on double jeopardy grounds. Jones, 222 Md.

App. at 619, 114 A.3d at 267. We granted the State’s petition for certiorari, 4 and as

indicated above, determined to re-reconsider our holding in Roary v. State, which is the

foundation and predicate for petitioner’s charge for second-degree felony murder based on

first-degree assault. Inasmuch as petitioner was acquitted in his jury trial of first-degree

intentional murder, and second-degree intent to inflict serious harm murder, the only basis

remaining for the State to proceed in a second prosecution was on second-degree felony

murder based upon first-degree assault.



                                                 II.




assault is not included in the statutorily listed offenses as a predicate for first-degree felony
murder. See Md. Code Ann., Crim. Law § 2-201(a)(4) (2002, 2012 Repl. Vol., 2016
Supp.).
4
    In the petition for writ of certiorari, the State asked us to consider the following questions:
          “1. As a matter of first impression, where the modality of the commission of
          a first degree assault is the use of a firearm, is first degree assault an
          inherently dangerous felony capable of supporting a conviction for second
          degree felony murder or a non-inherently dangerous felony that would
          support a conviction for second degree felony murder only if committed in
          an inherently dangerous manner?
          2. As a matter of first impression, where the modality of the commission of
          a first degree assault is the intent to cause or attempt to cause serious physical
          injury, is the first degree assault a lesser included offense of second degree
          intent-to-inflict-grievous-bodily-harm murder?”

                                                –3–
We adopt the facts as set out by the Court of Special Appeals, as follows:

“Shortly before midnight on August 20, 2010, Julian Kelly was beaten,
robbed, and shot by a group of men while on his way home from work. This
criminal episode began when, according to witnesses, Kelly was surrounded
by ‘maybe . . . five’ men who began ‘kicking and punching’ him, upon his
refusal to surrender his backpack and necklace. After he was knocked to the
ground, one of Kelly's assailants stood over him and shot him five times,
three times in the torso and twice in the head, wounds from which Kelly died
several weeks later.

Identified as one of Kelly’s assailants, Jones was tried before a jury, in the
Montgomery County circuit court, for his purported participation in Kelly’s
robbery and murder. At trial, the State advanced two different theories of the
role Jones played in the perpetration of those crimes. The first theory alleged
that Jones, although not a participant in the robbery and the beating, shot
Kelly after mistaking him for someone else. The second suggested that Jones
had, in fact, participated in both the robbery and the beating and had shot
Kelly when Kelly had refused to relinquish his belongings. In response,
Jones, who did not testify at trial, attempted to establish through the
testimony of several witnesses that he had merely been a bystander to the
incident and that it had been one of Kelly's assailants, not he, who had fired
the fatal shots.

At the close of evidence, the court instructed the jury on first-degree murder,
first-degree felony murder, second-degree murder with the intent to inflict
serious bodily harm, armed robbery, robbery, and the use of a firearm in the
commission of a felony or a crime of violence. With respect to first-degree
felony murder, the court instructed the jury that, in order to convict Jones of
that offense, it must find that Jones murdered Kelly ‘during the commission’
of an underlying felony and that, here, the underlying felony could have been
either armed robbery, robbery, or assault in the first degree.

Section 2-201(a)(4) of the Criminal Law Article states that a murder ‘is in
the first degree’ if it is ‘committed in the perpetration of or an attempt to
perpetrate’ a number of enumerated felonies. Although robbery and armed
robbery, two of the three offenses the court below included in its instructions,
could underlie a finding of first-degree felony murder, first-degree assault
cannot. Thus, both Jones and the State agree that that portion of the circuit
court’s instructions was an incorrect statement of the law.

The jury found Jones not guilty of first-degree murder, second-degree murder

                                      –4–
      with the intent to inflict serious bodily harm, robbery, and armed robbery.
      But, as previously noted, it was unable to reach a verdict on the charges of
      first-degree felony murder and the use of a handgun in the commission of a
      felony or a crime of violence. When Jones moved for a mistrial with respect
      to those charges, the court granted that motion.

      The State then informed Jones of its intention to retry him on the two
      verdictless counts, that is, first-degree felony murder and the use of a
      handgun in the commission of a felony or a crime of violence. Jones
      responded by moving for a judgment of acquittal as to the first-degree felony
      murder charge, asserting that, since first-degree assault was not a ‘predicate
      felony’ for a charge of first-degree felony murder, his acquittal on the charges
      of robbery and armed robbery meant that there was no felony that could serve
      as the underlying offense for the charge of first-degree felony murder. While
      conceding in its opposition to Jones’s motion that it could not retry Jones on
      first-degree felony murder, the State insisted that it could retry him on the
      charge of second-degree felony murder based on first-degree assault
      because, though first-degree assault is not an underlying felony for a charge
      of first-degree felony murder, it can serve as an underlying felony for a
      charge of second-degree felony murder.

      After the court, at the hearing that ensued on Jones’s motion, granted a
      judgment of acquittal as to first-degree felony murder, it turned to the State’s
      request to retry Jones on the charge of second-degree felony murder based
      on first-degree assault. Jones asserted that the constitutional prohibition
      against double jeopardy barred the State from proceeding on such a charge.
      The circuit court, however, flatly rejected that claim. It stated that
      second-degree felony murder based on first-degree assault was a ‘viable’
      charge as it arose ‘out of the facts of this case’ and because Jones had ‘not
      been acquitted’ of it or of the underlying offense of first-degree assault.
      Consequently, the court declared that ‘double jeopardy would not bar the
      prosecution’ of Jones on the charge of second-degree felony murder based
      on first-degree assault.”

Jones, 222 Md. App. at 605-08, 114 A3rd at 259-60 (internal footnotes omitted).5


5
 We add some additional procedural history in this case. On January 17, 2014, Jones noted
an interlocutory appeal to the Court of Special Appeals. In a reported opinion dated April
29, 2015, the Court of Special Appeals reversed and remanded, holding that “a subsequent
prosecution on the charge of second-degree felony murder based (footnote continued…)

                                            –5–
                                              III.

       We address first the State’s jurisdictional argument presented in its supplemental

brief, asserting that this Court does not have jurisdiction to reconsider Roary v. State in this

case because this appeal comes before the Court pursuant to the collateral order doctrine

as an interlocutory appeal. As such, the State argues, we are restricted narrowly in

considering that Order, which does not include re-considering Roary v State, and that a

question outside of our interlocutory jurisdiction cannot be appended to one that is within

the Order.

       Respondent argues that this Court has jurisdiction to reconsider Roary v. State

because the question of whether second-degree felony murder predicated on first-degree

assault is a cognizable crime in Maryland underliesCand its abrogation would solveCthe

double jeopardy question sub judice. In other words, the double jeopardy issues in this

case exist because Roary v. State created them; whether assault with a firearm can serve as

a predicate for second-degree felony murder is an issue of first impression; the question of

whether to overrule Roary v. State is integral to the double jeopardy question; and its

abrogation would resolve the double jeopardy issues that conferred jurisdiction in the first




on first-degree assault would . . . violate the prohibition against double jeopardy” because
second-degree specific-intent murder, “the offense of which Jones was acquitted, and
second-degree felony murder based on first-degree assault, the charge upon which the State
now wishes to proceed, are the same offense for double jeopardy purposes. . . .” Jones,
222 Md. App. 600, 605, 619, 114 A.3d 256, 259, 267 (2015).

                                             –6–
place.

         We hold that this Court has jurisdiction to decide the issue embodied in the

supplemental question raised by the Court: Should this Court reconsider the holding in

Roary v. State? This Court has fundamental jurisdiction to overrule a prior decision of the

Court, and has the inherent authority to consider an issue that is inextricably intertwined

to the issue before it. See Wynn v. State, 388 Md. 423, 431-39, 879 A.2d 1097, 1102-07

(2005).

         As we noted in Wynn, “[t]he concept of inherent authority, thus, is grounded in the

understanding that courts possess certain powers in order to function as courts. Similarly,

inherent authority is necessary to protect the role of the judiciary within the constitutional

separation of powers.” Id. at 433, 879 A.2d at 1103. The notion that a court is powerless

to correct a prior legal principle and must decide a case based upon a principle it disagrees

with is inconsistent with the inherent power the court possesses to review and to correct

prior analyses as well as the development of the common law. The common law method

is subject to judicial reappraisal and modification. Overruling a prior decision of this Court

is likewise inherent in the common law method that is open to reappraisal. Under the

circumstances presented herein, where the issue was created by Roary v. State and is

inextricably intertwined with the appeal issues, this Court has the inherent power to

overrule Roary v. State, a prior decision of this Court.

         The Supreme Court of Wisconsin described the power that inheres in courts as

follows:


                                             –7–
              “In order to accomplish the purposes for which they are
              created, courts must also possess powers. From time
              immemorial, certain powers have been conceded to courts
              because they are courts. Such powers have been conceded
              because without them they could neither maintain their dignity,
              transact their business, nor accomplish the purposes of their
              existence. These powers are called inherent powers . . . . ‘The
              inherent power of the court is the power to protect itself; the
              power to administer justice . . .; the power to promulgate rules
              for its practice; and the power to provide process where none
              exists. It is true that the judicial power of this court was
              created by the Constitution, but upon coming into being under
              the Constitution, this court came into being with inherent
              powers.’”

State v. Cannon, 221 N.W. 603, 603-04 (Wisc. 1928) (quoting In re Bruen, 172 P. 1152,

1153 (Wash. 1918)) (emphasis added).

       The State relies on Rush v. State, 403 Md. 68, 939 A.2d 689 (2008), for the

proposition that this Court does not have jurisdiction to reconsider Roary v. State in this

interlocutory appeal. In Rush, the State noted an interlocutory appeal when the suppression

court granted Rush’s motion to suppress a statement taken in violation of Miranda v.

Arizona, 384 U.S. 436, 86 S. Ct. 1602 (1966). Rush involved the limits of the State’s

statutory right to an interlocutory appeal under § 12-302(c)(3) of the Courts and Judicial

Proceedings Article, while the appeal sub judice is based upon the common law collateral

order doctrine. The distinction is of consequence as the strictures of the statute are far more

definite and finite than the doctrine applied here. The scope of the jurisdiction conferred

is different. Beyond that fact, Rush involved an evidentiary matter, which raises different

considerations, as we noted in Neal v. State, 272 Md. 323, 322 A.2d 887 (1974):

              “We do not share the view that a determination that double

                                             –8–
              jeopardy does or does not exist involves an exercise of
              discretion. To us, the defense of double jeopardy is a liminal
              constitutional issue, raised at the outset, before there is a trial.
              It can in no way be compared to a finding that a defendant is
              not in fact indigent. Neither can it be analogized to questions
              involving the admissibility of evidence, raised during trial,
              even though constitutional issues are involved.”

Id. at 326, 332 A.2d at 889 (emphasis added).

       The cognizability of the charge of second-degree felony murder predicated on first-

degree assault is part of the double jeopardy issue raised in Respondent’s appeal.

Respondent, by his double jeopardy question, raises a collateral issue to the merits of the

underlying case, “contesting the very authority of the Government to hale him into court

to face trial on the charge against him.” Ordinarily, a question of whether the crime alleged

is cognizable is independent of the merits of the case against respondent. For the double

jeopardy question before us, however, whether the crime alleged is cognizable is not

independent of the issue we must decide and it is inextricably intertwined with the double

jeopardy question.

       We analyze an autrefois acquit double jeopardy question using the Blockburger

testCwhether the elements of one crime are the same as those in another crime. See

Blockburger v. U.S., 284 U.S. 299, 304, 52 S. Ct. 180, 182 (1932). The Blockburger

analysis requires evaluation of the similarity of the elements of two criminal offenses. State

v. Ferrell, 313 Md. 291, 298, 545 A.2d 653, 656 (1988). We break down a criminal charge

to its elements and consider it in that form. Id. A question of whether one of those crimes,

or sets of elements, is cognizable or not under the law, is essential to the Blockburger


                                             –9–
analysis. If we evaluate one of the crimes and determine that it should not be a criminal

offense in Maryland, then the test is completed and the threat of double jeopardy is relieved.

If, as a result of our analysis, we reconsider whether or not a criminal offense should be

allowed to proceed at all, that outcome is part of our double jeopardy analysis, and also

stands.

          This analysis is sui generis and will not open the floodgates, as the State suggests,

to interlocutory appeals of all motions to dismiss based on grounds that a particular crime

is not cognizable. Here, as noted, the issue we must decide is inextricably intertwined with

the double jeopardy issue. The question of whether assault in the first-degree may serve

as a predicate for second-degree felony murder as a cognizable crime is an integral part of

the double jeopardy question before us. Petitioner’s right to challenge the State’s right to

try him against being twice put to trial for the same offense includes inherent consideration

of whether the offense alleged is one which could support the felony murder charge,

particularly whether first-degree assault with a firearm may serve as a predicate for second-

degree felony murder.



                                               IV.

          Both certiorari questions are predicated upon this Court’s opinion in Roary v. State,

385 Md. 217, 867 A.3d 1095 (2005), holding that first-degree assault is a proper underlying

felony to support a second-degree felony murder conviction. We held the following in

Roary v. State:


                                              –10–
             “We hold, that an assault in the first-degree, when committed
             in a manner inherently dangerous to human life, as in this case,
             may be a predicate felony for second-degree felony-murder.
             Thus the trial court did not err in submitting to the jury
             second-degree felony murder based upon an assault in the first
             degree. We recognize that our relatively strict adherence to
             the common law felony-murder doctrine is not favored by a
             number of other States as explained supra; nothing in our case
             law or research, however, has persuaded us that the rule in
             Maryland should be otherwise.”

Id. at 236, 867 A.3d at 1106.

      We take this opportunity to re-examine Roary v. State, to overrule it and to adopt

the so-called “merger doctrine” in Maryland.6 A common limitation of the application of

the felony-murder doctrine is the merger doctrine. The merger doctrine, first conceived in

the nineteenth century, bars the application of the felony-murder doctrine whenever the

underlying felony is an integral element of the homicide. In other words, to support a

charge of felony murder, the underlying felony must be independent of the homicide. See

Barnett v. State, 783 So. 2d 927, 930 (Ala. Crim. App. 2000); State v. Essman, 403 P.2d
540, 545 (Ariz. 1965) (en banc); People v. Chun, 203 P.3d 425, 434-35 (Cal. 2009); People

v. Ireland, 450 P.2d 580, 590-91 (Cal. 1969) (en banc); State v. Clark, 460 P.2d 586, 590

(Kan. 1969); State v. Shock, 68 Mo. 552, 561-62 (Mo. 1878); State v. Hanes, 729 S.W.2d
612, 617 (Mo. Ct. App. 1987); People v. Moran, 158 N.E. 35, 36 (N.Y. 1927).

      Thus, because second-degree felony murder based upon first-degree assault, where




6
  The “merger doctrine” we adopt here today is different from the common law merger
principle that applies in sentencing. See Roary, 385 Md. 217, 232 n. 14, 867 A.2d 1095,
1103 n. 14 (2005).
                                           –11–
the killing does not arise separate from the assault, cannot be a predicate for second-degree

felony murder, we do not address whether trying respondent in a successive prosecution

for second-degree felony murder based upon first-degree assault violates his protection

embodied in the Double Jeopardy Clause of the United States Constitution, or the Maryland

common law doctrine of autrefois acquit or autrefois convict.7 It goes without saying that

we need not address respondent=s motion to dismiss,8 or whether first-degree assault is an

inherently dangerous felony capable of serving as a predicate felony for second-degree




7
  Although respondent agrees with the result of the Court of Special Appeals in Jones v.
State, 222 Md. App. 600, 114 A.3d 256 (2015), respondent and the State both disavow the
Court’s reasoning and analysis of the double jeopardy issue. Accordingly, although we
affirm the judgment of the intermediate appellate court, we shall vacate that opinion.
8
  Jones moved to dismiss this appeal, contending that the prohibition on double jeopardy
bars this appeal because the decision of the Court of Special Appeals acts as an “acquittal”
as to second-degree felony murder predicated on first-degree assault, and thus “cannot be
appealed or reviewed.” Jones argues that the Court of Special Appeals’ decision is an
acquittal because that Court concluded that the prohibition on double jeopardy bars a
prosecution for second-degree felony murder predicated on first-degree assault, as that
crime and second-degree specific-intent murder “are the same offense for double jeopardy
purposes.” Jones, 222 Md. App. 600, 605, 114 A.3d 256, 259 (2015). Jones asserts that
the Court of Special Appeals essentially concluded that the acquittal as to second-degree
specific-intent murder was also an acquittal as to second-degree felony murder predicated
on first-degree assault.
        In light of our holding that first-degree assault cannot serve as a predicate for
second-degree felony murder, we do not consider respondent’s motion to dismiss. On the
merits, were we to consider the motion, we would deny it. Simply put, the prohibition on
double jeopardy does not bar our review in this case because the decision of the Court of
Special Appeals is not an “acquittal.” In other words, that Court’s decision was not a
“resolution . . . of some or all of the factual elements of the offense charged.” Giddins v.
State, 393 Md. 1, 19, 899 A.2d 139, 149 (2006) (quoting Smith v. Massachusetts, 543 U.S.
462, 468, 125 S. Ct. 1229, 1134, 160 L. Ed. 2d 914, 923 (2005)).


                                           –12–
felony murder, or whether first-degree assault with the intent to cause serious physical

injury is a lesser included offense of second-degree intent to inflict grievous bodily harm

murder, because first-degree assault can no longer serve as a predicate for second-degree

felony murder when that assault arises out of the homicidal act causing the death of the

victim.

       We hold that, if the assaultive act causing the injury is the same act that causes the

victim’s death, the assault is merged into the murder and therefore cannot serve as the

predicate felony for felony-murder purposes. We realize that this view is inconsistent with

Roary v. State. We therefore overrule that case, insofar as it holds that the assaultive act

constituting willful injury and also causing the victim’s death may serve as a predicate

felony for felony-murder purposes. The rule of law we announce today in this case

regarding the use of willful injury as a predicate felony for felony-murder purposes shall

be prospective only and applicable to this case and those cases not resolved finally on direct

appeal.



                                           V.

       At common law, a person=s conduct bringing about an unintended death in the

commission or attempted commission of a felony was guilty of murder. Wayne R. LaFave,

SUBSTANTIVE CRIMINAL LAW ' 14.5(a) 444 (2nd ed. 2003). That rule is known as the felony-

murder rule, intended to “deter dangerous conduct by punishing as murder a homicide

resulting from dangerous conduct in the perpetration of a felony, even if the defendant did


                                            –13–
not intend to kill.” Fisher, 367 Md. at 262, 786 A.2d at 732. Underlying the doctrine is

the recognition that in society’s judgment, a felony committed intentionally that causes the

death of another person is qualitatively more serious than an identical felony that does not.

See David Crump & Susan Waite Crump, In Defense of the Felony Murder Doctrine, 8

HARV. J.L. & PUB. POL’Y 359, 363 (1985). To obtain a conviction for felony-murder in

Maryland, the State must prove the underlying felony and that the death occurred during

the perpetration or in furtherance of the felony. Newton v. State, 280 Md. 260, 269, 373
A.2d 262, 267 (1977). “Without proof of the underlying felony, there can be no conviction

for felony murder.” Hook v. State, 315 Md. 25, 32, 553 A.2d 233, 236 (1989).

       Maryland Code Ann., Crim Law § 2-201 (2002; 2012 Repl. Vol, 2016 Supp.)9

provides that certain forms of murder shall be murder in the first-degree. More particularly,

§ 2-204 provides in pertinent part, “a murder that is not in the first-degree under § 2-201

of this subtitle is in the second-degree.” Maryland Code Ann., Crim Law § 2-204 (2002;

2012 Repl. Vol, 2016 Supp.). The statute does not create any new statutory crimes, but

instead divides the crime of murder, as known at common law, into degrees, first and

second-degree. Jackson v. State, 286 Md. 430, 435-36, 408 A.2d 711, 715 (1979); State v.

Frye, 283 Md. 709, 712-13, 393 A.2d 1372, 1373-74 (1978); Davis v. State, 39 Md. 355,

374 (1874).

       In Maryland, murder in the first-degree under § 2-201 is defined by statute as




9
 Unless otherwise indicated, all subsequent statutory references herein shall be to Md.
Code Ann., Criminal Law Article.
                                        –14–
follows:

             “(a) In general -- A murder is in the first degree if it is:
                    (1) a deliberate, premeditated, and willful killing;
                    (2) committed by lying in wait;
                    (3) committed by poison; or
                    (4) committed in the perpetration of or an attempt to
                    perpetrate:
                           (i) arson in the first degree;
                           (ii) burning a barn, stable, tobacco house,
                           warehouse, or other outbuilding that:
                                   1. is not parcel to a dwelling; and
                                   2.      contains cattle, goods, wares,
                                   merchandise, horses, grain, hay, or
                                   tobacco;
                           (iii) burglary in the first, second, or third degree;
                           (iv) carjacking or armed carjacking;
                           (v) escape in the first degree from a State
                           correctional facility or a local correctional
                           facility;
                           (vi) kidnapping under ' 3-502 or ' 3-503(a)(2)
                           of this article;
                           (vii) mayhem;
                           (viii) rape;
                           (ix) robbery under ' 3-402 or ' 3-403 of this
                           article;
                           (x) sexual offense in the first or second degree;
                           (xi) sodomy; or
                           (xii) a violation of ' 4-503 of this article
                           concerning destructive devices.”

      The felony-murder doctrine, imposing murder liability for some unintended killings

in the course of some felonies, is part of Maryland law, and indeed, of almost every

American jurisdiction.10 See Guyora Binde, Making the Best of Felony Murder, 91 B.U.L.


10
  Hawaii, Kentucky, and Ohio have abolished felony-murder. W.E. Shipley, Annotation,
Judicial Abrogation of Felony-Murder doctrine, 13 A.L.R. 4th 1226. The Model Penal
Code recommends elimination of felony-murder. Model Penal (footnote continued…)

                                           –15–
REV. 403, 404 (2011). The doctrine is part of Maryland jurisprudence, both as a matter of

common law and by statute. See Fisher, 367 Md. at 247-51, 786 A.2d at 724-26; '

2-201(a)(4). Nonetheless, while part of Maryland jurisprudence, and most American

jurisdictions, the felony-murder doctrine has been described as “a highly artificial concept

that deserves no extension beyond its required application.” People v. Phillips, 414 P.2d
353, 360 (Cal. 1966), overruled on other grounds by People v. Flood, 957 P.2d 869, 882

n. 12 (Cal. 1998). See also Campbell v. State, 293 Md. 438, 451, 444 A.2d 1034, 1042

(1982); People v. Aaron, 299 N.W.2d 304, 312 (Mich. 1980); Commonwealth ex rel Smith

v Myers, 261 A.2d 550, 555 (Pa. 1970).

       In Fisher, this Court considered the question of whether “in Maryland, the crime of

[second-degree] murder may be established under the [common law] felony-murder

doctrine utilizing child abuse as the felony.” 367 Md. at 246, 786 A.2d at 723. Concluding

that child abuse of the character and degree described in the evidence of that case is

inherently dangerous, we held that “the acts and omissions constituting the statutory felony

of child abuse, proscribed by ' 35C, but not included in '' 408 through 410, are the basis,

under the circumstances of this case, for applying the felony-murder doctrine.” Id. at 225,

786 A.2d at 710 (emphasis added). We recognized that the felonies identified in the

first-degree murder statute are not the exclusive felonies that may be a predicate for second-

degree felony murder. Id. at 251, 786 A.2d at 726. We concluded that the felonies that




Code § 210.2 cmt. 6, at 37-39. See also Guyora Binde, Making the Best of Felony Murder,
91 B.U.L. REV. 403, 419 (2011).
                                          –16–
would support a conviction for common law second-degree felony murder are not limited

to those felonies that existed at common law but include those felonies sufficiently

dangerous to life to justify application of the doctrine. Id. at 253-54, 786 A.2d at 727.

Whether the predicate felony is considered “dangerous to life” is determined by the nature

of the crime or by the manner in which it was perpetrated in a given set of circumstances.

Id. at 263, 786 A.2d at 733.       Finally, “[i]f the felonious conduct, under all of the

circumstances, made death a foreseeable consequence, it is reasonable for the law to infer

from the commission of the felony under those circumstances the malice that qualifies the

homicide as murder.” Id. at 262, 786 A.2d at 732.11

       Following Fisher, in Roary v. State, this Court was presented with the question of

whether first-degree assault is a viable underlying felony for common-law second-degree

felony murder. In that case, Michael Roary and his three friends chased the victim, and

dropped a boulder on his head twice. Roary, 385 Md. at 222, 867 A.2d at 1097. The victim

later died as a result of those injuries. He was convicted of, inter alia, second-degree felony

murder with first-degree assault as the predicate felony, involuntary manslaughter, and first

and second-degree assault. Id. at 224, 867 A.2d at 1099. We held that first-degree assault

may serve as a predicate felony for a second-degree felony murder conviction. Id. at 236,


11
  It is important to remember that Fisher v. State, 367 Md. 218, 786 A.2d 706 (2001), dealt
with the offense of child abuse as the predicate felony for second-degree felony murder
and not the use of a firearm. Id. One of the motivating forces in the Fisher analysis appears
to be that without second-degree felony murder application, the homicide might go
unpunished. Id.


                                            –17–
867 A.2d at 1106. We expressly declined “to modify the common law of this State to adopt

the so-called >merger= doctrine.” Id. at 222, 867 A.2d at 1098. We concluded, however,

with the following qualifying statement:

              “Whether Maryland should or needs to adopt a similar
              modification to the felony-murder rule, however, need not be
              decided today as the facts of the case do not remotely raise the
              issue of mitigation.”

Id. at 235, 867 A.2d at 1105. The instant case raises squarely the unintended and

undesirable consequences of assault as a predicate for felony murder and calls out for this

Court to reconsider the adoption of the merger doctrine, which we shall do.

       Chief Judge Cardozo=s discussion in People v. Moran, 158 N.E. 35, 36 (N.Y. 1927),

of the necessity for an independent underlying felony has been cited and quoted often in

the New York Court of Appeals and other discussions of the “merger doctrine.” Moran

was convicted of murdering a police officer. Id. at 36. The only theory presented to the

jury for the murder charge was felony murder. In reversing, the court held that the

felonious assault resulting in the death could not be the underlying felony for felony

murder. Id. In an oft-quoted passage, the court explained as follows:

              “Homicide is murder in the first degree when perpetrated with
              a deliberate and premeditated design to kill, or, without such
              design, while engaged in the commission of a felony. To make
              the quality of the intent indifferent, it is not enough to show
              that the homicide was felonious, or that there was a felonious
              assault which culminated in homicide. Such a holding would
              mean that every homicide, not justifiable or excusable, would
              occur in the commission of a felony, with the result that intent
              to kill and deliberation and premeditation would never be
              essential. The felony that eliminates the quality of the intent
              must be one that is independent of the homicide and of the
                                           –18–
              assault merged therein, as, e. g., robbery or larceny or burglary
              or rape.”

Id. at 36 (internal citations omitted) (emphasis added).

       The Supreme Court of California addressed the issue of whether assault with a

deadly weapon could serve as the predicate felony for a felony-murder conviction in People

v. Ireland, 450 P.2d 580 (Cal. 1969) (en banc). Ireland was charged with shooting and

killing his wife.   Id. at 582-83.    Applying the “merger doctrine” and requiring an

independent felony, the court explained as follows:

              “We have concluded that the utilization of the felony-murder
              rule in circumstances such as those before us extends the
              operation of that rule ‘beyond any rational function that it is
              designed to serve.’ To allow such use of the felony-murder
              rule would effectively preclude the jury from considering the
              issue of malice aforethought in all cases wherein homicide has
              been committed as a result of a felonious assaultCa category
              which includes the great majority of all homicides. This kind
              of bootstrapping finds support neither in logic nor in law. We
              therefore hold that a second degree felony-murder instruction
              may not properly be given when it is based upon a felony which
              is an integral part of the homicide and which the evidence
              produced by the prosecution shows to be an offense included
              in fact within the offense charged.”

Id. at 590 (internal citation omitted) (emphasis added). The California Supreme Court

explained later the development of the “merger doctrine” as follows:

              “Prior to our decision in Ireland, the >merger= doctrine had been
              developed in other jurisdictions as a shorthand explanation for
              the conclusion that the felony-murder rule should not be
              applied in circumstances where the only underlying (or
              >predicate=) felony committed by the defendant was assault.
              The name of the doctrine derived from the characterization of
              the assault as an offense that >merged= with the resulting
              homicide. In explaining the basis for the merger doctrine,
                                           –19–
              courts and legal commentators reasoned that, because a
              homicide generally results from the commission of an assault,
              every felonious assault ending in death automatically would be
              elevated to murder in the event a felonious assault could serve
              as the predicate felony for purposes of the felony-murder
              doctrine. Consequently, application of the felony-murder rule
              to felonious assaults would usurp most of the law of homicide,
              relieve the prosecution in the great majority of homicide cases
              of the burden of having to prove malice in order to obtain a
              murder conviction, and thereby frustrate the Legislature's
              intent to punish certain felonious assaults resulting in death
              (those committed with malice aforethought, and therefore
              punishable as murder) more harshly than other felonious
              assaults that happened to result in death (those committed
              without malice aforethought, and therefore punishable as
              manslaughter). (See Note, The Doctrine of Merger in
              Felony-Murder and Misdemeanor-Manslaughter (1960) 35
              ST. JOHNS L. REV. 109, 117; see also Crump & Crump, In
              Defense of the Felony Murder Doctrine (1985) 8 HARV. J. L.
              & PUB. POL’Y. 359, 379; Note, Application of the Merger
              Doctrine to the Felony-murder rule in Texas: The Merger
              Muddle (1990) 42 BAYLOR L. REV. 535; People v. Moran
              (1927) 246 N.Y. 100 [158 N.E. 35, 36B37] (opn. of Cardozo,
              C. J.).) One commentator explains that the merger rule applied
              to assaults is supported by the policy of preserving some
              meaningful domain in which the Legislature’s careful
              graduation of homicide offenses can be implemented. (Crump
              & Crump, In Defense of the Felony Murder Doctrine, op. cit.
              supra, 8 HARV. J. L. & PUB. POL’Y. 359, 379.).”

People v. Hansen, 885 P.2d 1022, 1028 (Cal. 1994), overruled on other grounds by People

v. Chun, 203 P.3d. 425 (Cal. 2009).12


12
  People v. Hansen held that the offense of discharging a firearm at an inhabitable dwelling
does not merge with a resulting homicide within the Ireland doctrine. 885 P.2d 1022, 1031
(Cal. 1994). In People v. Chun, the California Supreme Court reversed Hansen, holding
that “[w]hen the underlying felony is assaultive in nature, such as a violation of section 246
or 246.3, we now conclude that the felony merges with the homicide and cannot be the
basis of a felony-murder instruction. An ‘assaultive’ felony is one that involves a threat of
immediate violent injury.” 203 P.3d 425, 443 (Cal. 2009).
                                           –20–
       Along with New York and California, Kansas also expressed the concern that the

use of felonious assault as a predicate for felony murder would result in an obliteration of

the different grades of homicide. In Fisher v. State, 243 P. 291 (Kan. 1926), the Kansas

Supreme Court rejected assault with a deadly weapon as a basis for a felony-murder

conviction and embraced the merger rule, stating as follows:

              “This contention cannot be sustained. The effect of it would
              be to make any homicide, not excusable or justified, which by
              our statute, is defined to be manslaughter in any of the degrees
              or murder in the second degree, to constitute murder in the first
              degree. In other words, there could, under this interpretation
              of the statute, be no such thing as any lower degree of homicide
              than murder in the first degree.”

Id. at 293; see also State v. Branch, 415 P.2d 766, 767 (Ore. 1966) (en banc) (observing

that in order to preserve the distinctions between degrees of murder and manslaughter,

courts have held that assault merges with the killing and cannot be the predicate for felony

murder).

       In the years since Moran, Ireland, Fisher, and Branch, many states considering this

issue have adopted some version of the merger rule for first-degree assaults resulting in the

death of the victim. See Garrett v. State, 573 S.W.2d 543, 545 (Tex. Crim. App. 1978)

(noting that applying the felony-murder rule in such instances “has been rejected in the

vast majority of jurisdictions throughout the United States where it is held that a felonious

assault resulting in death cannot be used as the felony which permits application of the

felony-murder rule to the resulting homicide.”).       See generally Robert L. Simpson,

Annotation, Application of Felony-Murder Doctrine Where The Felony Relied Upon Is an


                                           –21–
Includible Offense with the Homicide, 40 A.L.R. 3d 1341.

       In Roary v. State we rejected the “merger doctrine” and held that first-degree assault

with the intent to inflict serious physical injury was a viable predicate for second-degree

felony murder. Roary, 385 Md. at 222, 867 A.2d at 1098. Today, we overrule Roary v.

State and hereby join the majority of jurisdictions in this country which have adopted the

“merger doctrine” in these circumstances.

       We are ever mindful that an appellate court should not overrule a previous decision

without a basis of changing conditions or serious judicial error in interpretation sufficient

to justify deviation from the well-recognized doctrine of stare decisis. Nonetheless, every

court recognizes that the rule of stare decisis is not ironclad or absolute. Unger v. State,

427 Md. 383, 417, 427 A.2d 242, 261-62 (2012). Courts recognize the power to decline to

follow the doctrine when persuaded the prior decision is wrong. Meyer v. State, 445 Md.
648, 668-69, 128 A.2d 147, 159-60 (2015); Thompson v. UBS Fin. Servs., Inc., 443 Md.
47, 58, 115 A.3d 125, 131 (2015); Cure v. State, 421 Md. 300, 320-322, 26 A.3d 899,

910-912 (2011); Harris v. Board of Education, 375 Md. 21, 59, 825 A.2d 365, 387-88

(2003); State v. Kanaras, 357 Md. 170, 184, 742 A.2d 508, 516 (1999); Owens-Illinois v.

Zenobia, 325 Md. 420, 470-471, 601 A.2d 633, 657-58 (1992); Townsend v. Beth Fair

Shipyard, 186 Md. 406, 417, 47 A.2d 365, 370 (1946).

       The West Virginia Supreme Court explained cogently the application of the rule of

stare decisis as follows:

              “. . . the rule is not in any sense ironclad, and the future and
              permanent good to the public is to be considered, rather than

                                            –22–
              any particular case or interest . . . . Precedent should not have
              an overwhelming or despotic influence in shaping legal
              decisions . . . . The benefit to the public in the future is of
              greater moment than any incorrect decision in the past. Where
              vital and important public and private rights are concerned,
              and the decisions regarding them are to have a direct and
              permanent influence in all future time, it becomes the duty as
              well as the right of the court to consider them carefully, and to
              allow no previous error to continue, if it can be corrected. The
              reason that the rule of stare decisis was promulgated was on
              the ground of public policy, and it would be an egregious
              mistake to allow more harm than good to accrue from it. Much,
              not only of legislation, but of judicial decision, is based upon
              the broad ground of public policy, and this latter must not be
              lost sight of.”

Adkins v. St. Francis Hosp., 143 S.E.2d 154, 163 (W. Va. 1965) (quoting Am & Eng. Ency.,

Law (1st Ed.) 36) (emphasis added).

       Justice Stewart’s argument urging the Court to overrule Sinclair Refining Co. v.

Atkinson, 370 U.S. 195, 82 S. Ct. 1328 (1970), is persuasive, noting that the Court is correct

in overruling erroneous precedent and echoing Justice Frankfurter’s belief that wisdom

should not be discarded merely because it comes late. Boys Market, Inc. v. Retail Clerks

Union, Local 770, 398 U.S. 235, 255, 90 S. Ct. 1583, 1595 (1970) (Stewart, J., concurring).

As Justice Powell stated “where it becomes clear that a wrongly decided case does damage

to the coherence of the law, overruling is proper.” Lewis F. Powell, Jr., Stare Decisis and

Judicial Restraint, 47 WASH. & LEE L. REV. 281, 286 (1990). There is much scholarly

support for the idea that it is better to correct an erroneous precedent than to perpetuate

error. Richard Wasserman, in in his book on stare decisis, explained as follows:

              “The liberal rule . . . is one which therefore allows for
              flexibility and growth; under its dictates precedents need not

                                           –23–
              always be followed. The doctrine . . . allows for both definite
              expectation and innovations . . . . And if the judge should
              conclude that the prior cases were wrongly decidedCthat the
              precedents are incorrectCthen the cases should be openly
              overruled. For if the rule of stare decisis demanded that
              precedents be followed regardless of the amount of good or
              harm produced in society by so doing, then this rule might be
              open to the objection that certainty is being procured at too
              great a price.”

Richard A. Wasserstrom, THE JUDICIAL DECISION 50-51 (1961) (internal citations omitted).

See also John R. Schmidhauser, CONSTITUTIONAL LAW IN THE POLITICAL PROCESS 505-07

(1963); Karl Llewellyn, The Bramble Bush 68 (1951); David L. Shapiro, Essays

Commemorating the One Hundredth Anniversary of the Harvard Law Review: In Defense

of Judicial Candor, 100 HARV. L. REV. 731, 734 (1987).

       With these considerations in mind, we find good and sufficient cause in favor of

overruling Roary v. State, which held that first-degree assault was a viable predicate for

second-degree felony murder. Roary, 385 Md. at 222, 867 A.2d at 1098. The holding of

Roary v. State, that assault in the first-degree may serve as a predicate for second-degree

felony murder is wrong in that it expands unwisely felony murder and elevates practically

all shooting deaths in Maryland to second-degree felony murder, thereby effectively

eliminating the crime of manslaughter. The instrumentality of death in Roary was a

boulder. The instrumentality here is a gun. Hence, we overrule it before that case creates

more undesirable consequences for the criminal law in Maryland, as pointed out in the

dissent in Roary. Id. at 255, 867 A.2d at 1117 (Raker, J., dissent). We join the large

majority of our sister states and conclude that the better and more legally sound approach


                                          –24–
is to adopt the “merger rule” and require that for second-degree felony murder, the

inherently dangerous predicate felony must be one that is independent of the homicide. We

arrive at this conclusion for the following reasons.

       Time has shown us that Roary v. State was decided wrongly for several reasons. It

was contrary to our own jurisprudence which has stated often that the felony-murder rule

should not be expanded. See Campbell, 293 Md. at 451-52, 444 A.2d at 1042 (stating that

“[w]e are persuaded that the felony-murder doctrine should not be extended beyond its

traditional common law” and expressly declining to extend the felony-murder doctrine to

situations involving lethal acts of non-felons because such an extension would not achieve

the purpose of the rule).

       Further, contrary to the trend around the country, and established Maryland

jurisprudence limiting the scope of felony murder, “the court’s decision [in Roary v. State]

unwisely and unnecessarily extends the scope of second-degree common-law felony

murder in Maryland.”        Marcia J. Simon, Note, An Inappropriate and Unnecessary

Expansion of Felony Murder in Maryland, 65 MD. L. REV. 992 (2006). Shortly after Roary

was announced by this Court, the decision was criticized strongly in the Maryland Law

Review. Marcia J. Simon pointed out the flaws and errors in the Court’s reasoning, noting

as follows:

              “In reaching its decision, the court rejected the merger
              doctrine, which precludes felonious assault as a predicate for
              felony murder. Instead, the court mistakenly relied on a
              deterrence rationale that emphasized conduct rather than
              intent. The court’s deterrence justification was flawed,
              however, because it incorrectly presumed that rejecting the

                                           –25–
              merger doctrine would deter dangerous assaults. Moreover, by
              focusing on conduct rather than intent, the court failed to
              consider individual culpability and proportionality, two
              cornerstones of modern criminal law. This misguided
              approach renders the statutory punishment scheme for
              homicide largely ineffective and will, as it did in Roary, lead
              to illogical, disproportionate punishments. Finally, the court’s
              decision to allow assault as a predicate to felony murder
              permits prosecutors to circumvent the requirement to prove
              intent to kill and subsumes much of Maryland=s second-degree
              murder and manslaughter law into felony murder.

              The court should have instead followed the lead of a number
              of other states and adopted the merger doctrine to preclude
              assault as a predicate for felony murder. In doing so, the court
              would have imposed a reasonable limitation on the felony-
              murder doctrine while preserving an appropriate punishment
              scheme for homicide in Maryland.”

Id. at 992-93 (internal citations omitted).



                                              VI.

       As we have noted, second-degree felony murder is an unlawful killing in the course

of the commission of a felony that is inherently dangerous to human life but is not included

among the felonies enumerated in ' 2-201. This Court has recognized that felony murder

should not be enlarged and we have, in fact, restricted its application. In Fisher, we noted

that “in order to ameliorate the harshness of the strict common law felony murder doctrine,

many jurisdictions limit the predicate felonies to those that are dangerous to human life”
367 Md. at 254, 786 Md. at 727. In order to maintain the integrity of the different levels

of culpability of murder and manslaughter and to ameliorate its perceived harshness, today

we adopt the “merger doctrine” and we hold that first-degree assault that results in the
                                              –26–
victim’s death merges with the homicide and therefore cannot serve as an underlying felony

for the purposes of the felony murder rule. Roary v. State, 385 Md. 217, 867 A.2d 1095

(2005), is overruled. First-degree assault, either intent to inflict serious physical injury or

assault with a firearm, cannot, as a matter of law, serve as the underlying felony to support

felony murder. The assaultive act merges into the resultant homicide, and may not be

deemed a separate and independent offense that could support a conviction for felony

murder. Where the only felony committed (apart from the murder itself) was the assault

upon the victim that resulted in the death of the victim, the assault merges with the killing

and cannot be the predicate for felony murder nor relied upon by the State as an ingredient

of a felony murder.



                                                   OPINION OF THE COURT OF
                                                   SPECIAL APPEALS VACATED,
                                                   JUDGMENT AFFIRMED.     CASE
                                                   REMANDED TO THE CIRCUIT
                                                   COURT   FOR    MONTGOMERY
                                                   COUNTY FOR A NEW TRIAL ONLY
                                                   ON THE CHARGE OF USE OF A
                                                   HANDGUN IN THE COMMISSION
                                                   OF A CRIME OF VIOLENCE.
                                                   COSTS   TO   BE   PAID   BY
                                                   MONTGOMERY COUNTY.




                                            –27–
Circuit Court for Montgomery County
Case No. 122854C

Argued: January 12, 2016
                                             IN THE COURT OF APPEALS
Reargued: September 9, 2016
                                                   OF MARYLAND

                                                         No. 52

                                                September Term, 2015
                                      ______________________________________

                                               STATE OF MARYLAND

                                                           v.

                                              TYSHON LETEEK JONES
                                      ______________________________________

                                                  Barbera, C.J.
                                                  Greene
                                                  Adkins
                                                  McDonald
                                                  Watts
                                                  Battaglia, Lynne A.
                                                             (Senior Judge,
                                                              Specially Assigned)
                                                  Raker, Irma S. (Senior Judge,
                                                              Specially Assigned),

                                                      JJ.
                                      ______________________________________

                                      Dissenting Opinion by Watts, J., which Greene
                                                  and Battaglia, JJ., join
                                      ______________________________________

                                                  Filed: February 24, 2017
       Respectfully, I dissent. “Adherence to precedent must . . . be the rule rather than

the exception if litigants are to have faith in the even-handed administration of justice in

the courts.” Benjamin N. Cardozo, The Nature of the Judicial Process 34 (1921).

       In this case, I disagree with the Majority’s conclusion that this Court has jurisdiction

to overrule Roary v. State, 385 Md. 217, 222, 867 A.2d 1095, 1098 (2005), in which this

Court held that “first-degree assault is a proper underlying felony to support a second-

degree felony-murder conviction[,]” and I ultimately disagree with the Majority’s decision

to overrule Roary. See Maj. Slip Op. at 2, 7.

                              Jurisdiction to Overrule Roary

       A review of the parties’ contentions, the procedural history of the case, and relevant

case law leads to the inescapable conclusion that, under the circumstances of this appeal,

this Court does not have jurisdiction to overrule Roary. The State contends that this Court

lacks jurisdiction to overrule Roary because the collateral-order doctrine does not permit

an appeal for failure to state an offense prior to final judgment in a case. The State explains

that, if Jones had moved to dismiss in the circuit court on the ground that second-degree

felony murder predicated on first-degree assault was not a crime—i.e., if Jones had moved

to dismiss for failure to state an offense—then the issue of overruling Roary would not be

“collateral”; instead, the issue would go to the heart of guilt or innocence. In other words,

the State asserts that the collateral-order doctrine is inapplicable because the denial of a

motion to dismiss on such a ground—i.e., the allegation that the Indictment failed to

properly charge an offense—is reviewable only after a final judgment.

       Jones counters that this Court has jurisdiction to reconsider Roary because
according to Jones, Roary is the cause of the double jeopardy issue in this case, and

overruling Roary would resolve this case’s double jeopardy issues. Both parties appear to

agree that the appeal on the double jeopardy issue arose under the collateral-order doctrine.

Simply put, with respect to the issue of Court’s jurisdiction to overrule Roary, I agree with

the State.

       Pursuant to Md. Code Ann., Cts. & Jud. Proc. (“CJP”) § 12-301, generally, an

appellate court has jurisdiction only over a final judgment. See Harris v. State, 420 Md.
300, 312, 22 A.3d 886, 892 (2011) (“Generally, in Maryland[,] appellate jurisdiction may

arise only after entry of a final judgment.” (Citing CJP § 12-301)). “There are three well-

identified, but infrequently sanctioned, limited exceptions to the final judgment rule”;

where one of these exceptions applies, an appellate court has jurisdiction over an

interlocutory order—i.e., an order that is not a final judgment. Id. at 312-14, 22 A.3d at

893-94 (citation and ellipsis omitted). The three exceptions are: (1) appeals that a statute

other than CJP § 12-301 expressly allows; (2) appeals of orders that trial courts enter

pursuant to Maryland Rule 2-602, not disposing of the entire action; and (3) appeals

pursuant to the common-law collateral-order doctrine. See id. at 313-14, 22 A.3d at 893-

94.

       I agree with the parties that the only basis for the instant appeal is the common-law

collateral-order doctrine. 1 The instant appeal does not arise out of a final judgment. Jones


       1
        The instant appeal cannot be based on the two exceptions to the final judgment
rule other than the collateral-order doctrine. The instant appeal does not involve Maryland
Rule 2-602, which is part of Title 2 (Civil Procedure--Circuit Court) and applies only to


                                            -2-
has not been convicted of any crime. Two charges remain pending against Jones: second-

degree felony murder and use of a firearm in the commission of a crime of violence or

felony.2 The jury hung on, and the circuit court declared a mistrial as to, these two charges.

Accordingly, there was no final judgment.

       Under the collateral-order doctrine, an appellate court has jurisdiction over an order

that: (1) conclusively determines the disputed question; (2) resolves an important issue; (3)

resolves an issue that is completely separate from the merits of the action; and (4) would

be effectively unreviewable on appeal from a final judgment. See Harris, 420 Md. at 316,

22 A.3d at 895. This Court has stressed that “[t]he collateral order doctrine is a very narrow

exception to the final judgment rule, and each of its four requirements is very strictly

applied in Maryland. In particular, the fourth prong, unreviewability on appeal, is not

satisfied except in extraordinary situations.” Id. at 316, 22 A.3d at 895 (citation omitted).

       In this case, if Jones’s motion to dismiss had been based on the argument that there

is no such crime as second-degree felony murder predicated on first-degree assault—i.e.,

the argument that Roary is no longer good law—then the denial of the motion to dismiss


civil cases. Nor does the instant appeal involve a statute other than CJP § 12-301 that
allows appeals. The two such statutes that arise most often are CJP §§ 12-302(c) and 12-
303. As does Maryland Rule 2-602, CJP § 12-303 applies only to civil cases. See CJP §
12-303 (“A party may appeal from any of the following interlocutory orders entered by a
circuit court in a civil case[.]”). CJP § 12-302(c) allows the State, not the defendant, to
appeal certain orders in a criminal case. See CJP § 12-302(c)(1) (“In a criminal case, the
State may appeal as provided in this subsection.”). Here, Jones, not the State, was the
appellant; the circuit court denied the motion to dismiss, and Jones appealed.
        2
          The charge for second-degree felony murder remains because the circuit court
granted Jones’s motion for judgment of acquittal as to first-degree felony murder, and
found that, at a new trial, the State could prosecute Jones for second-degree felony murder
predicated on first-degree assault.

                                            -3-
would not have satisfied the collateral-order doctrine. First, the Roary issue would not

have been completely separate from the merits of the action; indeed, if there is no such

crime as second-degree felony murder predicated on first-degree assault, then Jones is

necessarily not guilty of that charge. Second, in stark contrast to the double jeopardy issue,

the Roary issue does not implicate a right to be free from a second trial.

       Stated otherwise, raising the Roary issue in the motion to dismiss would have been

the equivalent of moving to dismiss the indictment for failure to state an offense; and,

significantly, in Abney v. United States, 431 U.S. 651, 663 (1977), the Supreme Court

concluded that such a motion to dismiss does not satisfy the collateral-order doctrine for

two reasons:

       First, an order denying a motion to dismiss an indictment for failure to state
       an offense is plainly not ‘collateral’ in any sense of that term; rather it goes
       to the very heart of the issues to be resolved at the upcoming trial. Secondly,
       the issue resolved adversely to [the defendant] is such that it may be reviewed
       effectively, and, if necessary, corrected if and when a final judgment results.

Id.
       The double jeopardy issue does not encompass the Roary issue. It would be wrong

to hold otherwise. When a court decides a double jeopardy issue, the court decides whether

two crimes are “the same offense” for purposes of double jeopardy. The court does not

inquire as to whether one of those crimes is actually a crime in the first place. To the

contrary, a double jeopardy analysis presumes that the two crimes are, indeed, crimes. If

there is a challenge to the existence or propriety of one crime, that challenge does not

constitute a double jeopardy issue. Indeed, a double jeopardy issue like the instant one can

arise only if the State charges the defendant with at least two crimes and engages in at least



                                            -4-
two consecutive prosecutions. By contrast, a defendant’s claim that there is no such thing

as a particular crime can arise even if the State charges the defendant with only one crime

in only one prosecution. The double jeopardy issue clearly does not encompass the

question of whether second-degree felony murder predicated on first-degree assault is

actually a crime or whether Roary should be overruled.

       In short, the two questions are distinct. To use algebraic terms, the question of “Are

X and Y the same?” does not encompass the question of “Does X exist?”—i.e., the first

question does not include the second question.

       In this case, the double jeopardy question is: “Is second-degree specific-intent

murder the same offense as second-degree felony murder predicated on first-degree

assault?” The Roary question is: “Is there such a crime as second-degree felony murder

predicated on first-degree assault?” The double jeopardy question asks whether Jones

should be tried again for the same offense; the Roary question does not.

       It would be incorrect to hold that the double jeopardy question depends on the

answer to the Roary question. Assuming hypothetically, purely for argument’s sake, that

Roary was wrongly decided, and that there is no such crime as second-degree felony

murder predicated on first-degree assault, then the result is not that double jeopardy bars a

new trial of Jones on that charge. Indeed, the reason why a new trial would not occur in

that circumstance has nothing to do with double jeopardy; the reason is not that Jones has

already been acquitted of a crime, but instead that the offense in question is not a crime at

all, and thus could be neither properly charged nor the subject of any trial—whether it is

Jones’s first trial, second trial, or whichever number trial. In other words, the outcome of


                                            -5-
the Roary question has nothing to do with double jeopardy.

       Although the motion to dismiss would not have satisfied the collateral-order

doctrine if it had been based on the Roary issue, the reality is that the motion to dismiss

was, in fact, based on the double jeopardy issue; thus, the circuit court’s denial of the

motion to dismiss satisfied the collateral-order doctrine. Accordingly, the issue becomes:

May this Court, on its own initiative, append the Roary issue to a properly-taken appeal,

where that issue could not have been the subject of a properly-taken appeal?

       The State is correct in advocating that Rush v. State, 403 Md. 68, 939 A.2d 689

(2008) is instructive on this issue. In Rush, id. at 74, 939 A.2d at 692, this Court held that

a criminal defendant “did not have the right to cross-appeal, [but] she did have the right, in

the State’s appeal, to defend the ruling of the trial court on alternative grounds.” Law

enforcement officers had arrested the defendant, Mirandized her, and interviewed her. See

id. at 74-78, 939 A.2d at 692-94. During the interview, the defendant made inculpatory

statements. See id. at 78, 939 A.2d at 694. The defendant moved to suppress the

inculpatory statements on two alternative grounds: (1) that the advisements that a law

enforcement officer provided to her did not comport with Miranda; and (2) the statements

were involuntary because the law enforcement officer obtained them through threats and

inducement. See Rush, 403 Md. at 78, 939 A.2d at 694-95. The trial court granted the

motion to suppress only on the ground that the advisements that the law enforcement

officer provided to the defendant did not comport with Miranda; the trial court expressly

noted that it was not granting the motion to suppress on the ground of involuntariness. See

id. at 79, 939 A.2d at 695.


                                            -6-
       The State appealed the trial court’s grant of the motion to suppress pursuant to what

is now CJP § 12-302(c)(4)(i), which states in pertinent part that, in certain criminal cases,

“the State may appeal from a decision of a trial court that excludes evidence offered by the

State or requires the return of property alleged to have been seized in violation of the

Constitution of the United States, the Maryland Constitution, or the Maryland Declaration

of Rights.” See Rush, 403 Md. at 80, 939 A.2d at 695. The defendant noted a “cross-

appeal,” and argued on appeal that the circuit court erred in ruling that her statements

should not be suppressed on the ground of involuntariness. Id. at 80, 939 A.2d at 695.

       The Court of Special Appeals reversed the trial court’s grant of the motion to

suppress, holding that the advisements that the law enforcement officer provided to the

defendant comported with Miranda. See Rush, 403 Md. at 80, 939 A.2d at 695-96. The

Court of Special Appeals held that it had jurisdiction to consider the voluntariness issue

that the defendant raised in her “cross-appeal,” and concluded that the defendant’s

statements were involuntary. See id. at 80, 939 A.2d at 696. The defendant filed a petition

for a writ of certiorari, and the State filed a cross-petition for a writ of certiorari; this Court

granted the petition and the cross-petition. See id. 80-81, 939 A.2d at 696.

       Addressing the Miranda issue first, this Court agreed with the Court of Special

Appeals that the advisements that the law enforcement officer provided to the defendant

comported with Miranda. See Rush, 403 Md. at 89, 939 A.2d at 701. Turning to the

voluntariness issue, this Court noted that the threshold question was whether the Court of

Special Appeals had jurisdiction to consider the defendant’s “cross-appeal.” See id. at 95,

939 A.2d at 705. We observed that, in previous cases, we had “narrowly construed any


                                               -7-
grant of appellate authority” and had “strictly construed the right to appeal[.]” Id. at 98,

939 A.2d at 706 (citations omitted). This Court concluded that what is now CJP § 12-

302(c)(4) “does not confer appellate jurisdiction to hear a defendant’s cross-appeal.

Rather, the statute clearly limits the right to appeal from an interlocutory order to the State;

the defendant is free to appeal from the final judgment.” Id. at 101, 939 A.2d at 708.

       That said, this Court went on to determine that, “[a]lthough [the defendant] could

not file a ‘cross-appeal,’ she was entitled to raise the voluntariness issue in the State’s

appeal, in order to defend the suppression ruling on an alternative ground raised by [the

defendant] and ruled on by the” trial court. Id. at 103, 939 A.2d at 709. This Court

ultimately concluded that the record was inadequate to make a determination as to whether

the defendant’s statements were voluntary. See id. at 104, 939 A.2d at 710. This Court

remanded the case to the Court of Special Appeals with instructions to reverse the grant of

the motion to suppress and remand to the trial court for further proceedings. See id. at 104,

939 A.2d at 710.

       Notably, not every member of this Court agreed with the holding that the defendant

could raise the voluntariness issue in the State’s appeal. In a concurring and dissenting

opinion, Judge Irma S. Raker agreed with the Majority that the advisements that the law

enforcement officer provided to the defendant comported with Miranda; however, Judge

Raker disagreed with the Majority as to the appealability of the voluntariness issue. See

Rush, 403 Md. at 105, 939 A.2d at 710 (Raker, J., concurring and dissenting). Specifically,

Judge Raker stated that she “agree[d] with the State that [the defendant could ]not appeal

the [trial c]ourt’s finding that portions of her statement were voluntary.” Id. at 105, 939


                                             -8-
A.2d at 710 (Raker, J., concurring and dissenting). Judge Raker explained: “The ruling

was interlocutory, and because there exists no statute or right to appeal such an order, her

claim may be raised in an appeal from a final judgment, and not within the State’s appeal.”

Id. at 105, 939 A.2d at 710 (Raker, J., concurring and dissenting). In other words, contrary

to the position taken in this case, Judge Raker would not have permitted the appending of

the issue of voluntariness to the State’s appeal of a trial court’s grant of the motion to

suppress on the basis of a failure to comply with Miranda.

        Rush provides no support for the idea that this Court may address the Roary issue

in this appeal. In Rush, the defendant moved to suppress on two grounds, and the trial

court granted the motion to suppress on one of those grounds. The State was empowered

by statute—specifically, what is now CJP § 12-302(c)(4)—to appeal the trial court’s grant

of the motion to suppress. Significantly, this Court held that the defendant was entitled to

argue in favor of upholding the trial court’s grant of the motion to suppress on both of the

grounds that the defendant raised in the motion to suppress.

       This appeal is vastly different. Here, Jones moved to dismiss the charge for second-

degree felony murder predicated on first-degree assault on the ground of double jeopardy.

Jones did not, in the motion to dismiss, contend that there is no such crime as second-

degree felony murder predicated on first-degree assault. In other words, Jones did not raise

the Roary issue in the motion to dismiss. The circuit court denied the motion to dismiss,

and Jones appealed. Jones was empowered by the collateral-order doctrine to appeal the

circuit court’s denial of the motion to dismiss only because the motion to dismiss was based

on double jeopardy.


                                           -9-
       The distinction between the double jeopardy issue and the Roary issue is crucial,

and materially distinguishes this appeal from Rush. In Rush, regardless of whether the trial

court granted the motion to suppress on the Miranda issue, the voluntariness issue, or both,

the State would have had a right to appeal the trial court’s grant of the motion to suppress.

By contrast, here, Jones had a right to appeal the trial court’s denial of the motion to

dismissed only because Jones moved dismiss on the ground of double jeopardy. If Jones

had raised only the Roary issue in the motion to dismiss—i.e., simply argued that there is

no such crime as second-degree felony murder predicated on first-degree assault—then

Jones would have lacked a right to appeal, because the circuit court’s denial of the motion

to suppress would not have satisfied the collateral-order doctrine.

       Also significant is the fact that, in Rush, this Court concluded that the defendant—

i.e., the appellee, the non-appealing party, in whose favor the trial court ruled—was entitled

to argue in favor of upholding the trial court’s grant of the motion to suppress on both of

the grounds that the defendant raised in the motion to suppress. By contrast, here, Jones is

the appellant—the appealing party, whose motion to dismiss the circuit court denied. In

contrast to the defendant in Rush, Jones is not seeking to uphold a trial court’s ruling. To

the contrary, Jones seeks reversal of the circuit court’s denial of the motion to suppress.

       The reason why this fact is important is demonstrated by the following quotation in

Rush, 403 Md. at 103, 939 A.2d at 709: “[A] reviewing court may uphold the final

judgment of a lower court on any ground adequately shown by the record[.]” (Emphasis

added) (citation and internal quotation marks omitted). Although neither Rush nor this

appeal involves a final judgment because both cases arise out of interlocutory appeals, this


                                            - 10 -
quotation from Rush shows that an appellate court may uphold a trial court’s ruling on any

ground that the record shows. The quotation from Rush is conspicuously silent on whether

an appellate court may reverse a trial court’s ruling on any ground that the record shows.

       This is appropriate, given that, generally, appellate courts consider whether to

reverse a trial court’s ruling only on the grounds that are raised by the appealing party—

i.e., the party who is aggrieved by the trial court’s ruling. Appellate courts do not comb

the record, looking for grounds for reversal that the appellant did not raise. Or, as Judge

Charles E. Moylan, Jr. once so eloquently put it: “[A]ppellate courts do not range forth,

like knights errant, seeking flaws in trials. Their quest is far more modest. They monitor

a trial for the limited purpose of seeing if the trial judge committed error.” Austin v. State,

90 Md. App. 254, 265, 600 A.2d 1142, 1147 (1992).

       Jones attempts to distinguish Rush on the ground that Rush arose out of an

interlocutory appeal that a statute allowed, whereas this case arises out of an interlocutory

appeal that the collateral-order doctrine allows. Jones fails to explain why this difference

in procedural histories leads to the result that Rush is not instructive here or that the

distinction matters at all.

       Equally unpersuasive is Jones’s reasoning that this Court has jurisdiction to consider

the Roary issue because overruling Roary would obviate the need to consider the double

jeopardy issue. As discussed above, appellate jurisdiction is not automatic; it must arise

from one of the four specific bases for appealability, such as the collateral-order doctrine.

Jones provides no case law, and I know of none, that stands for the proposition that, where

Issue A is properly before an appellate court, the appellate court may consider a different


                                            - 11 -
legal question, Issue B, solely by virtue of the circumstance that resolving Issue B in a

certain way would render Issue A moot.

       Even more troubling is the circumstance that this Court, not Jones, raised the Roary

issue by sua sponte ordering the parties to brief it. Just as the parties cannot confer

appellate jurisdiction on an appellate court by agreement, nor can an appellate court confer

upon itself appellate jurisdiction to consider a particular issue.

       The Majority relies on Wynn v. State, 388 Md. 423, 879 A.2d 1097 (2005) for the

proposition that this Court has the inherent authority to “consider an issue that is

inextricably intertwined to the issue before it.” Maj. Slip Op. at 7. Despite the Majority’s

reliance on it, Wynn, in actuality, stands for the opposite proposition—that this Court lacks

such authority. In Wynn, 388 Md. at 424-25, 879 A.2d at 1098, this Court held that a trial

court erred in dismissing charges in response to the State’s violation of a pre-trial

scheduling order. The trial court declared a mistrial as to certain charges due to a

deadlocked jury, and gave the State thirty days to decide whether to reprosecute the

defendant. See id. at 426, 879 A.2d at 1099. The State did not file anything to indicate

that the State planned to reprosecute the defendant. See id. at 427, 879 A.2d at 1100. Forty-

five days after the trial court declared a mistrial, the trial court conducted a status

conference, at which the defendant moved to dismiss. See id. at 426, 879 A.2d at 1099.

The trial court granted the motion to dismiss on the ground that the State failed to file a

line. See id. at 427-28, 879 A.2d at 1100. The State appealed, and the Court of Special

Appeals reversed, holding that the trial court lacked the authority to dismiss the charges.

See id. at 428, 879 A.2d at 1100. This Court agreed and affirmed. See id. at 425, 879 A.2d


                                            - 12 -
at 1098.

       This Court rejected the defendant’s contention that, based a trial court’s inherent

authority to control its docket, the trial court in Wynn had the power to dismiss the charges

based on the State’s failure to comply with the scheduling order. See id. at 430-31, 879

A.2d at 1101-02. Significantly, this Court explained: “Inherent authority should be applied

only when necessary to the performance of the judicial function.” Id. at 429, 879 A.2d at

1100-01. This Court also observed: “Courts across the country, including this Court, have

maintained that inherent authority should be recognized and yet employed rarely.” Id. at

435, 879 A.2d at 1104. This Court held that a trial court’s inherent authority to control its

docket does not outweigh the State’s discretion to determine whether to prosecute. See id.

at 443, 879 A.2d at 1109.

       Wynn establishes that a court may not invoke its inherent authority except in the

rare instance that it is necessary to do so, and Wynn does not address at all an appellate

court’s use of inherent authority to confer jurisdiction upon itself. This Court’s holding in

Wynn concerning inherent authority does not in any way support the Majority’s decision

to append the Roary issue to the instant appeal.

       Although the Majority states that this Court has the inherent authority to consider

Roary because the Roary issue is “inextricably intertwined” with the issues that the parties

raised on appeal, as explained above, the Roary issue is not interwoven with the double

jeopardy issue; the question of whether two crimes are the same offense for purposes of

double jeopardy is not the same as the question of whether one of those crimes is really a

crime at all.


                                           - 13 -
       In sum, given that Jones would have been unable to appeal the circuit court’s denial

of the motion to suppress under the collateral order doctrine had the motion been based on

the ground that second-degree felony murder predicated on first-degree assault is not an

offense, this Court lacks jurisdiction over the issue. The Roary issue and the double

jeopardy issue are not the same issue, and jurisdiction for the appeal is not conferred by

the inherent authority of the Court.

                 Application of the Principle of Stare Decisis to Roary

       Although I would hold that this Court lacks jurisdiction to overrule Roary, I will,

nonetheless, address the merits of the Majority’s decision with respect to Roary. “Under

[the principle of] stare decisis, absent extremely narrow exceptions, an appellate court does

not overrule its precedent.” Thompson v. UBS Fin. Servs., Inc., 443 Md. 47, 57-58, 115
A.3d 125, 131 (2015) (citation and internal quotation marks omitted). There are two such

extremely narrow exceptions. The first is that “an appellate court need not adhere to [the

principle of] stare decisis where the appellate court’s precedent was clearly wrong and

contrary to established principles.” Id. at 58 n.5, 115 A.3d at 131 n.5 (citation and internal

quotation marks omitted). The second is that an appellate court need not adhere to the

principle of stare decisis where the appellate court’s “precedent has been rendered archaic

and inapplicable to modern society through the passage of time and evolving events.” Id.

at 58, 115 A.3d at 131 (brackets, citation, and internal quotation marks omitted).

       Neither of the exceptions to the principle of stare decisis applies to Roary.

Significantly, in his supplemental brief, Jones explicitly concedes that the first exception

to the principle of stare decisis—i.e., that the precedent in question was clearly wrong and


                                            - 14 -
contrary to established principles—does not apply to Roary. Specifically, Jones states:

              [Jones] does not believe that Roary is clearly wrong or contrary to
      established principles. Although [Jones] agrees with the Roary dissent and
      maintains that this Court should adopt the merger doctrine to resolve the
      problems [that] Roary has created in his case, the Roary decision was not
      legally incorrect. In Roary, the Court considered an issue of first
      impression in Maryland. Additionally, the Roary Court issued its
      decision amongst many different approaches to the merger issue in
      many different States, and Maryland ultimately joined a minority of [S]tates
      in rejecting the merger doctrine.

(Emphasis added) (citations omitted). Jones is absolutely correct in conceding that Roary

was not clearly wrong. The Majority, however, takes just the opposite approach, and

concludes that Roary “was decided wrongly.” Maj. Slip Op. at 25. It speaks volumes that

Jones does not endorse the same basis for overruling Roary as adopted by the Majority.

      In describing the principle of stare decisis, the Majority quotes a fifty-two-year-old

case from West Virginia, Adkins v. St. Francis Hosp. of Charleston, 143 S.E.2d 154, 163

(W. Va. 1965). See Maj. Slip Op. at 22-23. In Adkins, 143 S.E.2d at 162, the Supreme

Court of Appeals of West Virginia stated that a case may be overruled “when it clearly is

apparent that an error has been made o[r] that the application of an outmoded rule, due to

changing conditions, results in injustice[.]” But, in Adkins, the Supreme Court of Appeals

of West Virginia does not apply the same standard that this Court has used—that a case

may be overruled where the case was clearly wrong and contrary to established principles,

or has been rendered archaic and inapplicable to modern society through the passage of

time and evolving events. See Thompson, 443 Md. at 58 & n.5, 115 A.3d at 131 & n.5.

Significantly, the language from Adkins that the Majority quotes does not contain the terms

“clearly wrong” or “clearly erroneous,” but instead simply speaks of whether a case is


                                          - 15 -
merely “bad” or “incorrect.” See Maj. Slip Op. at 22-23; Adkins, 143 S.E.2d at 163 (“The

benefit to the public in the future is of greater moment than any incorrect decision in the

past.”); id. (“[I]t becomes the duty as well as the right of the court to consider [precedent]

carefully, and to allow no previous error to continue, if it can be corrected.”).

       Immediately after quoting Adkins, the Majority relies on other non-binding sources,

such as law review articles and books. See Maj. Slip Op. at 23-24. As to the principle of

stare decisis, the Majority uses citations of Maryland law in only two instances. First, the

Majority provides a string cite of Maryland cases after the sentence: “Courts recognize the

power to decline to follow the doctrine [of stare decisis] when persuaded the prior decision

is wrong.” Maj. Slip Op. at 22. This sentence fails to indicate that the standard for

overruling a case is not whether the case is merely “wrong”; rather, the standard is whether

the case is “clearly wrong and contrary to established principles.” The Majority’s only

other citation of Maryland law as to the principle of stare decisis is a citation of Unger v.

State, 427 Md. 383, 417, 48 A.3d 242, 261-62 (2012) after the sentence: “Nonetheless,

every court recognizes that the rule of stare decisis is not ironclad or absolute.” Maj. Slip

Op. at 22.

       Ultimately, as to overruling Roary, the Majority states: “With these considerations

in mind, we find good and sufficient cause in favor of overruling Roary[.]” Maj. Slip Op.

at 24. The phrase “good and sufficient cause” appears nowhere in the Majority’s discussion

of the authorities it relies upon to define the concept of stare decisis. Thus, it is unclear

from what source the Majority has drawn the phrase “good and sufficient cause” as the

standard for overruling Maryland case law. What is clear is that this Court has never used


                                            - 16 -
“good and sufficient cause” as a standard for overruling precedent.

       In sum, applying the principle of stare decisis established in Maryland case law

leads to the conclusion that Roary was not clearly wrong and contrary to established

principles; and, in the past twelve years, there has not been a societal change that has

rendered archaic the principle that second-degree felony murder can be predicated on first-

degree assault.

       This court’s holding in Roary was based on sound principles of law, and is as valid

today as it was in 2005. In Roary, 385 Md. at 222-23, 867 A.2d at 1097-98, the defendant

and multiple co-conspirators beat a person; during the beating, two of the defendant’s co-

conspirators dropped a boulder on the person’s head, and the person died as a result of his

injuries. A jury convicted the defendant of, among other crimes, second-degree felony

murder predicated on first-degree assault. See id. at 224, 867 A.2d at 1099. On appeal,

the defendant urged this Court to adopt a “merger” doctrine, under which second-degree

felony murder could not be predicated on first-degree assault because the murder

theoretically “merges” with the assault. See id. at 225, 232-33, 867 A.2d at 1099, 1103-

04.

       This Court noted that it had previously been established that second-degree felony

murder could be predicated on a felony that is “sufficiently dangerous to life[,]” as

“determined by the nature of the [felony] or by the manner in which [the felony] was

perpetrated in a given set of circumstances.” Id. at 229, 867 A.2d at 1101 (quoting Fisher

v. State, 367 Md. 218, 263, 786 A.2d 706, 733 (2001)) (emphasis and internal quotation

marks omitted). In Fisher, 367 Md. at 263, 786 A.2d at 733, this Court held, among other


                                          - 17 -
things, that a felony could serve as a predicate for second-degree felony murder if: (1) the

felony was inherently dangerous to human life; or (2) under a particular case’s

circumstances, the defendant committed the felony in a manner that was dangerous to

human life. In Fisher, id. at 226, 786 A.2d at 711, two defendants were convicted of

second-degree felony murder predicated on child abuse. On appeal, the defendants

challenged the convictions’ validity on three alternative grounds. See id. at 246-47, 786

A.2d at 723-24. First, the defendants contended that, under Maryland law, there was no

such crime as second-degree felony murder, as no statute provided for such a crime—in

contrast to first-degree felony murder, for which certain statutes enumerated the possible

predicate felonies. See id. at 246-47, 786 A.2d at 723. Second, the defendants argued that,

even if second-degree felony murder was cognizable under Maryland law, only common

law crimes, as opposed to statutory ones, could serve as predicate felonies. See id. at 247,

786 A.2d at 723. Third, the defendants asserted that, even if statutory crimes could serve

as predicate felonies, only crimes that were inherently dangerous to human life could serve

as predicate felonies. See id. at 247, 786 A.2d at 723-24.

       In Fisher, id. at 247, 263, 786 A.2d at 724, 733, this Court rejected all three of the

defendants’ contentions. This Court held that second-degree felony murder is cognizable

under Maryland law because the statutes that enumerated the predicate felonies for first-

degree felony murder simply established that a murder that was committed during one of

those felonies was first-degree murder; the statutes did not supersede the common law

felony-murder doctrine. See id. at 250-51, 786 A.2d at 725-26. This Court held that

statutory crimes could serve as predicate felonies for second-degree felonies because few


                                           - 18 -
courts, if any, had limited felony murder to common law predicate felonies, and this Court

was “not persuaded to adopt” such a limitation. Id. at 253-54, 786 A.2d at 727. This Court

held that a felony could serve as a predicate for second-degree felony murder if: (1) the

felony was inherently dangerous to human life; or (2) under a particular case’s

circumstances, the defendant committed the felony in a manner that was dangerous to

human life. See id. at 263, 786 A.2d at 733. Accordingly, this Court concluded that the

convictions for second-degree felony murder predicated on child abuse were valid. See id.

at 263, 786 A.2d at 733. To the extent that this Court overrules Roary, the Court essentially

overrules Fisher.

       In Roary, this Court also observed that, in Deese v. State, 367 Md. 293, 296, 786
A.2d 751, 752 (2001), this Court had repeated the principle that second-degree felony

murder could be predicated on “any . . . inherently dangerous felony [that is] not

enumerated in the first[-]degree murder statute[.]” Roary, 385 Md. at 228, 867 A.2d at

1101. This Court issued Deese, 367 Md. 293, 786 A.2d 751, on the same day on which

this Court issued Fisher, 367 Md. 218, 786 A.2d 706. In Deese, 367 Md. at 296, 786 A.2d

at 752, as in Fisher, 367 Md. at 246-47, 786 A.2d at 723-24, the defendant was convicted

of second-degree felony murder predicated on child abuse, and argued on appeal that

second-degree felony murder was not cognizable under Maryland law. Citing Fisher, this

Court reaffirmed that second-degree felony murder is cognizable under Maryland law. See

Deese, 367 Md. at 296, 786 A.2d at 752.

       In Roary, 385 Md. at 230, 867 A.2d at 1102, turning to the issue before it, this Court

held: “Based on the standard [that] we enunciated in Fisher and reaffirmed in Deese, first-


                                           - 19 -
degree assault is a proper underlying felony to support a second-degree felony-murder

conviction.” (Footnote omitted). This Court concluded that first-degree assault not only

was inherently dangerous in the abstract, but also was committed in a dangerous way under

the circumstances of Roary. See Roary, 385 Md. at 230, 867 A.2d at 1102 (“[F]irst-degree

assault is dangerous to human life. The nature of the crime . . . , . . . which ‘creates a

substantial risk of death,’ is undoubtedly dangerous to human life. Furthermore, the

manner in which the crime was committed in this instance . . . is also clearly dangerous to

human life.”). Thus, this Court expressly declined to adopt the “merger” doctrine. See id.

at 225, 867 A.2d at 1099.

       This Court acknowledged that courts in other States had adopted the “merger”

doctrine, but noted that “Maryland is unique in that[,]” since colonial times, felony murder

has remained a common law crime, as opposed to a statutory one. Id. at 231-32, 867 A.2d

at 1102-03. This Court also observed that, in Maryland, “[t]he harshness of the [felony-

murder] rule has been ameliorated by limiting its application to those felonies that are

dangerous to human life[,] either because of their inherent nature or by the manner in which

the felony is perpetrated[.]” Id. at 231, 867 A.2d at 1103.

       After a review of cases in which courts in other States had adopted the “merger”

doctrine, we “recognize[d] that our relatively strict adherence to the common law felony-

murder doctrine [was] not favored by a number of other States[,] as explained supra;

nothing in our case law or research, however, [] persuaded us that the rule in Maryland

should be otherwise.” Id. at 236, 867 A.2d at 1106. We concluded that, instead of

“limit[ing] the scope of the [felony-murder] doctrine’s application to only those underlying


                                           - 20 -
felonies that are independent of the resulting death[,]” “the better policy is for the law to

provide an additional deterrent to the perpetration of felonies [that], by their nature or the

attendant circumstances, create a foreseeable risk of death.” Id. at 236, 867 A.2d at 1106

(citing Fisher, 367 Md. at 256, 786 A.2d at 728-29). Thus, when deciding Roary, we were

aware that courts in other States had adopted the “merger” doctrine, but we determined that

adopting the “merger” doctrine in Maryland would be at odds with both our precedent and

the goal of deterring felonies that are dangerous to human life.

       In addressing the scope of second-degree felony murder in Roary, this Court was

not required to interpret a constitutional provision, but instead was required to interpret the

common law—which the General Assembly has the power to supersede by statute at any

time. See Polakoff v. Turner, 385 Md. 467, 481-82, 869 A.2d 837, 846 (2005) (“[C]ertain

statutory enactments may alter the common law.”); see also Julian v. Buonassissi, 414 Md.
641, 677, 997 A.2d 104, 126 (2010) (A statute “is not intended to change the common law

absent an express, specific declaration to do so.” (Citation and internal quotation marks

omitted)). It has been twelve years since this Court issued Roary, yet, notably, the General

Assembly has not amended CR § 2-204 (Murder in the Second Degree) to provide that

second-degree felony murder cannot be predicated on first-degree assault. In Pye v. State,

397 Md. 626, 635, 919 A.2d 632, 637 (2007), this Court unequivocally stated:

“[C]onsistent with the [General Assembly]’s awareness of our cases, we have been

reluctant to overrule our prior decisions where it is likely that the [General Assembly], by

its inaction, indicates its adoption, or at least acceptance, of the interpretation reflected in

the opinion[.]” (Citation omitted). Given that the General Assembly has not exercised its


                                             - 21 -
authority to supersede Roary by statute, it is especially inappropriate for the Majority to

overrule Roary here.

       Judge Cathy Cochran of the Court of Criminal Appeals of Texas, made a cogent

point in Lawson v. State, 64 S.W.3d 396, 396-97, 400-01 (Tex. Crim. App. 2001)

(Cochran, J., concurring), in which Judge Cochran agreed with the majority of the Court

of Criminal Appeals of Texas that an assault may serve as a predicate for felony murder.

In a concurring opinion, joined by three other judges, Judge Cochran explained:

       The concern [behind the “merger” doctrine] was that every aggravated
       assault that resulted in a death would then be subject to prosecution as a
       murder. True enough, if the actor commits an act clearly dangerous to human
       life which causes the person’s death. That is precisely the rationale of the
       felony murder rule. But unlike involuntary manslaughter, not every
       aggravated assault results in death. If manslaughter could constitute the
       underlying felony in a felony murder, then every single manslaughter case
       would be automatically upped to felony murder. The offense of
       manslaughter itself would be obviated. That is neither logical nor legal. But
       not every instance of aggravated assault, injury to a child, criminal mischief,
       etc. ends in death. Not every instance of these offenses is the result of an act
       that is clearly dangerous to human life. Not every instance of these offenses
       would automatically be upped to felony murder. Use of these offenses as
       the basis of a felony murder prosecution do not pose the same logical
       and legal problem of merger that involuntary manslaughter has always
       been recognized, both at common law and in felony murder statutes, as
       posing.

Id. at 400-01 (Cochran, J., concurring) (emphasis added) (footnote omitted).

       Echoing the concern that was discussed in Lawson, 64 S.W.3d at 400 (Cochran, J.,

concurring), here, the Majority is concerned with the idea that, under Roary, potentially

every first-degree assault that results in the victim’s death would be a felony murder, and,

according to the Majority, this is not a desirable outcome. See Maj. Slip Op. at 24-25. In

Roary, 385 Md. at 236, 867 A.2d at 1106, however, this Court made a deliberate policy


                                            - 22 -
decision to recognize second-degree felony murder predicated on first-degree assault to

deter violent assaults that result in death. Nothing in Maryland has changed with respect

to violent assaults in the twelve years since Roary except, perhaps, that such assaults occur

more frequently, and that, with a new constituency of the Court, the Majority holds

differently on the question of whether to recognize second-degree felony murder predicated

on first-degree assault as a valid offense.

       Interestingly, although conceding that Roary was not clearly wrong and contrary to

established principles, Jones contends that Roary has been superseded by significant

changes in the law or facts because applying Roary to deaths by shooting would remove

the distinction between felony murder and specific-intent murder. As we explained in

Michelle L. Conover v. Brittany D. Conover, ___ Md. ___, ___ A.3d ___, No. 79, Sept.

Term 2015, 2016 WL 5462631, at *8 & n.10 (Md. July 7, 2016), the principle that an

appellate court may overrule precedent that “has been superseded by significant changes

in the law or facts” is synonymous with the principle that an appellate court may overrule

precedent that “has been rendered archaic and inapplicable to modern society through the

passage of time and evolving events.” (Citations and internal quotation marks omitted).

In his supplemental brief, Jones essentially contended that Roary is archaic, but was not

clearly wrong and contrary to established principles.

       At oral argument, however, in response to questions about whether his position was

that Roary was clearly wrong or that Roary was archaic, Jones’s counsel repeated his

concession that Roary had been not decided incorrectly. Jones’s counsel argued that,

although Roary was not wrong in that it was contrary to another law, Roary has a


                                              - 23 -
“fundamental flaw” in that it allows “every murder to be a felony murder.” 3 Jones’s

counsel theorized that this Court should overrule Roary because the case is “not practical.”

       Jones’s counsel’s request to overrule Roary because it is not “practical” is

unfounded in law. In several cases, this Court has repeated the well-established principle

that, under the doctrine of stare decisis, we may overrule our precedent only if at least one

of the following circumstances exists: (1) our precedent is clearly wrong and contrary to

established principles; or (2) our precedent has been rendered archaic and inapplicable to

modern society through the passage of time and evolving events—i.e., our precedent has

been superseded by significant changes in the law or the facts. See Thompson, 443 Md. at

58 & n.5, 115 A.3d at 131 & n.5; Waine, 444 Md. at 700, 122 A.3d at 299; Conover, 2016
WL 5462631, at *8 & n.10; DRD Pool Serv., Inc. v. Freed, 416 Md. 46, 64, 5 A.3d 45, 55-

56 (2010). It is simply not the law that we may overrule our precedent on the ground that

we believe our precedent not to be “practical.”4

       To the extent that Jones argues that Roary is archaic, nothing could be further from

the truth. Roary’s specific purpose was to deter violent assaults that result in death.


       3
          Presumably, Jones’s counsel meant to assert that, under Roary, every first-degree
assault that results in the victim’s death would be a felony murder.
        4
          In Houghton v. Forrest, 412 Md. 578, 587, 989 A.2d 223, 228-29 (2010), this Court
stated: “[I]f experience demonstrates that it is unrealistic or unwise to enforce a rule in the
form expressed by this Court, then it may be modified for practical reasons.” (Citing
Planned Parenthood of Se. Pa. v. Casey, 505 U.S. 833, 854-55 (1992)). In turn, in Casey,
505 U.S. at 854, while discussing stare decisis, the Supreme Court stated: “[W]e may ask
whether the rule has proven to be intolerable simply in defying practical workability[.]”
(Citation omitted). In Houghton, 412 Md. at 588, 989 A.2d at 229, this Court declined a
party’s request to overrule certain precedents; thus, this Court’s reference to “practical
reasons” was dicta.


                                            - 24 -
Today—twelve years after this Court issued Roary in 2005— deterring violent assaults that

result in death is more important than ever. According to the Baltimore Sun, in 2015,

Baltimore had more homicides per capita than ever before. In 2016, Annapolis, our State’s

capital, had more homicides than ever before.5 Far from archaic, Roary is more beneficial

to the public interest than ever before—yet, the Majority elects to overrule Roary and strip

the State of an important tool in prosecuting homicides.

       Indeed, the Majority essentially adopts the dissenting opinion in Roary—of which

the majority of this Court in Roary was necessarily aware, and declined to follow. The

Majority does not rely on any changed societal circumstance in support of the Majority’s

decision to overrule Roary, nor does the majority establish that the holding in Roary was

clearly wrong.

       Respectfully, a review of the majority opinion demonstrates that it is simply a

rewrite of the dissenting opinion in Roary. In their respective discussions of the subject of

the “merger” doctrine, both the majority opinion and the Roary dissent discuss People v.

Moran, 158 N.E. 35, 36 (N.Y. 1927), People v. Ireland, 450 P.2d 580, 582-83, 590 (Cal.

1969) (en banc), State v. Fisher, 243 P. 291, 293 (Kan. 1926), State v. Branch, 415 P.2d
766, 767 (Or. 1966) (en banc), Garrett v. State, 573 S.W.2d 543, 545 (Tex. Crim. App.

1978), and Robert L. Simpson, Annotation, Application of Felony-Murder Doctrine Where

The Felony Relied Upon Is an Includible Offense with the Homicide, 40 A.L.R. 3d 1341



       5
         See Kata Amara, Annapolis homicide rates soar, WBAL-TV 11 (Oct. 3, 2016),
available    at    http://www.wbaltv.com/news/annapolis-homicide-rates-soar/41939246
[https://perma.cc/JS5N-CDSH].

                                           - 25 -
(2004). See Maj. Slip Op. at 18-22; Roary, 385 Md. at 251-53, 867 A.2d at 1114-16 (Raker,

J., dissenting).   Thus, the majority opinion is not based on any new authorities or

developments in the law that would lead to a determination that Roary was clearly wrong.

       The Majority cites the Roary dissent after the sentence: “Hence, we overrule [Roary]

before that case creates more undesirable consequences for the criminal law in Maryland,

as pointed out in the dissent.” Maj. Slip Op. at 24. Both the Majority and the Roary dissent

state that most other jurisdictions to consider the issue have adopted the “merger” doctrine.

See Maj. Slip. Op. at 25; Roary, 385 Md. at 253, 867 A.2d at 1115. Both the Majority and

the Roary dissent assert that Roary constitutes an improper extension of the felony-murder

doctrine. See Maj. Slip Op. at 25-26; Roary, 385 Md. at 250, 867 A.2d at 1114. Thus, the

rationale used by the Majority to overrule Roary was known by this Court at the time it

issued Roary, but the Court declined to follow the dissent’s view.

       The Majority reasons that Roary was “contrary to our own jurisprudence which has

stated often that the felony-murder rule should not be expanded.” Maj. Slip Op. at 25.

After this sentence, the Majority cites Campbell v. State, 293 Md. 438, 451, 444 A.2d 1034,

1042 (1982), in which this Court stated: “We are persuaded that the felony-murder doctrine

should not be extended beyond its traditional common law limitation.” As the Majority

notes, in Campbell, id. at 451, 444 A.2d at 1042, this Court made this statement in the

context of holding that the felony-murder doctrine does not apply where a defendant

commits a lethal act that is neither a felony nor “in furtherance of a common design.”

(Footnote omitted). Campbell does not stand for the proposition that it was improper for

this Court to hold in Roary that assault can serve as a predicate for felony murder.


                                           - 26 -
       The Majority approvingly cites, and quotes a length, a 2006 Maryland Law Review

Article that was critical of Roary. See Maj. Slip Op. at 25-26 (quoting Marcia J. Simon,

Note, An Inappropriate and Unnecessary Expansion of Felony Murder in Maryland, 65
Md. L. Rev. 992-93 (2006)). At that time, the law review article’s author was a law student.

In any event, it is not a basis for overruling a case that someone, perhaps even another

judge, expresses disagreement with the case’s outcome. Otherwise, anytime an opinion of

this Court were criticized, it would be subject to being overruled.

       At oral argument, Jones’s counsel asserted: “Nothing is lost if Roary is overruled.

The other theories of second-degree murder already cover what Roary proscribes.” This

argument is circular—and, indeed, meaningless—because it is premised on the assumption

that Jones is correct about the ultimate issue before the Court—whether second-degree

specific-intent murder and second-degree felony murder predicated on first-degree assault

are the same offense. If, in fact, second-degree specific-intent murder and second-degree

felony murder predicated on first-degree assault are different offenses—and they are,

because, as discussed below, our precedent establishes that “substantial risk of death” is

not synonymous with death being “the likely result”—then the State is losing the ability to

prosecute defendants for deaths that arise from conduct that does not rise to the level of

second-degree specific-intent murder. For example, a defendant may use a knife to stab a

victim in the toe, and the victim may bleed to death as a result of the wound. Under such

circumstances, it could be argued that the defendant did not commit second-degree

specific-intent murder because: (1) the defendant did not intend to kill the victim; and (2)

death is not “the likely result” of stabbing someone in the toe, which does not contain a


                                           - 27 -
vital organ. Certainly, however, the defendant committed second-degree felony murder

predicated on first-degree assault with the intent to cause serious physical injury, as the

defendant created a substantial and foreseeable—but not necessarily likely or very

probable—risk of death. Thus, contrary to Jones’s assertion, the State does “lose” the

ability to obtain convictions for certain violent assaults resulting in death by virtue of

overruling Roary.

       The Majority spends much time discussing cases in which courts in other

jurisdictions have adopted the “merger” doctrine. See Maj. Slip Op. at 18-21. However,

when this Court decided Roary, it was aware that “most [S]tates considering this issue have

adopted some version of the merger rule for first degree assaults resulting in the death of

the victim.” Roary, 385 Md. at 253, 867 A.2d at 1115 (Raker, J., dissenting) (citations

omitted).

       The Majority does not mention that there are also States that rejected the “merger”

doctrine. For example, in State v. Harris, 421 P.2d 662, 664 (Wash. 1966) (en banc), the

Supreme Court of Washington concluded: “In light of the distinctions made in our own

statutes, we see no reason why we should adopt the . . . ‘merger rule[.]’” Later, in State v.

Thompson, 558 P.2d 202, 205 (Wash. 1977) (en banc), the Supreme Court of Washington

declined to overrule Harris, observing that the legislature had not superseded Harris in the

ten years since the Court issued it. And, in State v. Wanrow, 588 P.2d 1320, 1320-21

(Wash. 1978) (en banc), the Supreme Court of Washington again declined to overrule

Harris, observing that adopting the “merger” doctrine “would be an unwarranted and

insupportable invasion of the legislative function in defining crimes.” Decades after


                                           - 28 -
Thompson, 558 P.2d 202, in In re Pers. Restraint of Andress, 56 P.3d 981, 982 (Wash.

2002), as corrected (Oct. 29, 2002), as amended on denial of reconsideration (Mar. 14,

2003), in a 5-4 decision, in light of an amendment by the State’s legislature to the second-

degree felony murder statute, the Supreme Court of Washington adopted the “merger”

doctrine and held that assault cannot serve as a predicate for felony murder. It is worth

observing that it has been twelve years since this Court issued Roary, and the General

Assembly has not superseded it by statute.

       Another case that is apropos here is State v. Trott, 289 A.2d 414, 419 (Me. 1972),

in which the Supreme Judicial Court of Maine declined to adopt the “merger” doctrine.

The Court acknowledged that it had “found favor in some jurisdictions[,]” but observed

that the “merger” doctrine had “never been adopted or even considered in” Maine. Id.

Ultimately, the Court “decline[d] to consider such an abrupt departure from our prior

decisional law[.]” Id. (emphasis added).

       In Johnson v. State, 4 S.W.3d 254, 258 (Tex. Crim. App. 1999), the Court of

Criminal Appeals of Texas decided against adopting a general “merger” doctrine; adopted

the “merger” doctrine only to the extent that manslaughter could not serve as a predicate

for felony murder; and concluded that assault may serve as a predicate for felony murder.

Later, in Lawson, 64 S.W.3d at 401 (Cochran, J., concurring), Judge Cochran explained

that allowing assault to serve as a predicate for felony murder does “not pose the same

logical and legal problem of merger that involuntary manslaughter has always been

recognized, both at common law and in felony murder statutes, as posing.”

       That other States may or may not have adopted the “merger” doctrine is not a basis


                                           - 29 -
for overruling Roary. This Court was aware that there were other States that had adopted

the “merger” doctrine when it decided Roary. Simply put, as Jones has conceded, Roary

is not clearly wrong. In refusing to adopt the “merger” doctrine in Roary, far from making

a clearly wrong decision, this Court made a well-grounded decision about the law

concerning felony murder in Maryland, and nothing has changed in the last twelve years

to undermine the soundness of that decision.

                                        The Merits

       Having discussed the lack of any basis to overrule Roary, I will address the issue

that this Court was asked to decide: whether, where a jury acquits a defendant of second-

degree specific-intent murder and hangs on first-degree felony murder, and the trial court

declares a mistrial as to first-degree felony murder, the prohibition on double jeopardy bars

the State from prosecuting the defendant for second-degree felony murder predicated on

first-degree assault. Faced with this issue, I would conclude that the State may prosecute

Jones for second-degree felony murder predicated on first-degree assault. Specifically, I

would conclude that second-degree felony murder predicated on first-degree assault with

the intent to cause serious physical injury does not have all of the same elements as second-

degree specific-intent murder, and that second-degree felony murder predicated on first-

degree assault with a firearm does not have all of the same elements as second-degree

specific-intent murder, as the former has the unique element of use of a firearm.

Required Evidence Test: Second-Degree Specific-Intent Murder and Second-Degree
               Felony Murder Predicated on First-Degree Assault

       In Abeokuto v. State, 391 Md. 289, 353, 893 A.2d 1018, 1055 (2006), this Court



                                           - 30 -
explained that, under the “required evidence test,” Crime A is a lesser-included offense of

Crime B where “all of the elements of [Crime A] are included in [Crime B], so that only

[Crime B] contains [at least one] distinct element[.]” (Citation omitted). Accordingly,

neither Crime A nor Crime B is a lesser-included offense of the other crime where each

crime “contains an element [that] the other does not[.]” Id. at 353, 893 A.2d at 1055

(citation omitted).

       The Maryland Criminal Pattern Jury Instruction on second-degree specific-intent

murder, where neither justification nor mitigation is at issue, states in pertinent part:

       [T]o convict the defendant of second[-]degree [specific-intent] murder, the
       State must prove: (1) that the defendant caused the death of (name); and (2)
       that the defendant engaged in the deadly conduct either with the intent to kill
       or with the intent to inflict such serious bodily harm that death would be the
       likely result.

MPJI-Cr 4:17(B) (emphasis added) (paragraph breaks and underlining omitted).

       The Maryland Criminal Pattern Jury Instruction on second-degree felony murder

predicated on first-degree assault with the intent to cause serious physical injury states in

pertinent part:

       [T]o convict the defendant of second[-]degree felony murder [predicated on
       first-degree assault with the intent to cause serious physical injury], the State
       must prove: (1) that [the defendant] [another participating in the crime with
       the defendant] committed the crime of first[-]degree assault [with the intent
       to cause serious physical injury]; (2) that [the defendant] [another
       participating in the crime] killed (name); and (3) that the act resulting in the
       death of (name) occurred during the first[-]degree assault [with the intent to
       cause serious physical injury]. To convict the defendant of first[-]degree
       assault [with the intent to cause serious physical injury], the State must prove:
       (1) that the defendant intentionally caused serious physical injury to (name);
       and (2) that the injury was not [consented to by (name)] [legally justified].
       For second[-]degree felony murder, serious physical injury means injury that
       creates a substantial and foreseeable risk of death.


                                            - 31 -
MPJI-Cr 4:17.7.2(A) (emphasis added) (some brackets in original) (paragraph breaks and

underlining omitted).

       Direct comparison of the elements of the offenses—second-degree specific-intent

murder and second-degree felony murder predicated on first-degree assault with the intent

to cause serious physical injury—guided by Thornton v. State, 397 Md. 704, 919 A.2d 678

(2007), leads to the conclusion that the two forms of murder share only one element: that

the defendant—or, as to second-degree felony murder predicated on first-degree assault

with the intent to cause serious physical injury, the defendant or a co-participant—caused

the victim’s death. The mental state that is required for second-degree felony murder

predicated on first-degree assault with the intent to cause serious physical injury is

subsumed by second-degree specific-intent murder’s unique element of intent to kill or

inflict such serious bodily harm that death would be the likely result. In short, second-

degree specific-intent murder has all of the elements of first-degree assault with the intent

to cause serious physical injury, plus a unique element: intent to kill or inflict such serious

bodily harm that death would be the likely result. Accordingly, second-degree felony

murder predicated on first-degree assault with the intent to cause serious physical injury is

a lesser-included offense of second-degree specific-intent murder.

       Although the elements of one offense are included in the other, the intent elements

of second-degree specific-intent murder and second-degree felony murder predicated on

first-degree assault with the intent to cause serious physical injury are different. Second-

degree felony murder predicated on first-degree assault with the intent to cause serious



                                            - 32 -
physical injury requires merely that the defendant “intentionally caused serious physical

injury[,]” which is “injury that creates a substantial and foreseeable risk of death.” MPJI-

Cr 4:17.7.2(A).    By contrast, second-degree specific-intent murder requires that the

defendant have “the intent to kill or [] the intent to inflict such serious bodily harm that

death would be the likely result.” MPJI-Cr 4:17(B). It is possible for a defendant to have

an intent to cause injury that creates a substantial and foreseeable risk of death without

having an intent to inflict such serious bodily harm that death would be the likely result.

       I disagree with the position of Jones and the Court of Special Appeals, see Jones,
222 Md. App. at 618, 114 A.3d at 266, that “intent to inflict such serious bodily harm that

death would be the likely result” is the equivalent of “intent to cause injury that creates a

substantial and foreseeable risk of death.”6 Contrary to the interpretation of Jones and the

Court of Special Appeals, “substantial risk of death” is not synonymous with “death would

be the likely result.” “Likely” means “having a high probability of occurring[,]” or “very

probable[.]”    Likely, Merriam-Webster, http://www.merriamwebster.com/dictionary/


       6
         Jones and the Court of Special Appeals disagree on the issue of whether second-
degree specific-intent murder is a lesser-included offense of second-degree felony murder
predicated on first-degree assault. The Court of Special Appeals reasoned that second-
degree specific-intent murder is a lesser-included offense of second-degree felony murder
predicated on first-degree assault because the latter form of murder has the “additional
element” of first-degree assault. Jones, 222 Md. App. at 619, 114 A.3d at 266. At oral
argument, Jones disagreed with the Court of Special Appeals’s reasoning that there was a
“greater/lesser relationship[,]” and instead posited that the two forms of murder were “the
same offense.” In any event, Jones and the Court of Special Appeals agree that “intent to
inflict such serious bodily harm that death would be the likely result” is the equivalent of
“intent to cause serious physical injury.” As discussed above, I disagree and conclude that
second-degree felony murder predicated on first-degree assault with the intent to cause
serious physical injury is a lesser-included offense of second-degree specific-intent
murder—not the other way around, as the Court of Special Appeals reasoned.

                                           - 33 -
likely [https://perma.cc/A7EQ-4AJV]. If death is the likely result, then death is very

probable—i.e., the chance that death will result is greater than 50%.            By contrast,

“substantial” means “considerable in quantity[.]”            Substantial, Merriam-Webster,

http://www.merriam-webster.com/dictionary/substantial [https://perma.cc/8ZMT-JXLP].

If there is a substantial risk of death, then the risk of death is merely “considerable”—not

necessarily “likely” or “very probable.”

       As explained earlier, the following hypothetical illustrates how there can be a

“substantial risk of death” even though death is not “the likely result.” A defendant wants

to severely injure a victim without killing the victim. In other words, the defendant intends

to cause a serious, but non-life-threatening, injury to the victim.         Accordingly, the

defendant uses a knife to stab the victim in the toe. The victim bleeds to death as a result

of the wound. Under such circumstances, it could be argued that the defendant did not

commit second-degree specific-intent murder because: (1) the defendant did not intend to

kill the victim; and (2) death is not “the likely result” of stabbing someone in the toe, which

does not contain a vital organ. Certainly, however, the defendant committed second-degree

felony murder predicated on first-degree assault with the intent to cause serious physical

injury, as the defendant created a substantial and foreseeable—but not necessarily likely or

very probable—risk of death.

       This conclusion is compelled by Thornton, 397 Md. at 709-10, 919 A.2d at 680-81,

in which this Court held that a trial court erred at a bench trial at which second-degree

specific-intent murder was at issue by presuming as a matter of law—as opposed to merely

inferring—that, because a defendant thrust a knife into a victim, the defendant intended to


                                            - 34 -
inflict such serious bodily harm that death would be the likely result. In Thornton, id. at

720, 919 A.2d at 687, the defendant contended that the trial court erred by “equating intent

to do [serious] bodily harm (second-degree [specific-intent] murder) with intent to do

serious physical injury (first-degree assault)[.]” This Court agreed with the defendant’s

premise that “[t]he requisite mental state for [second-degree specific-intent murder] is

distinct from the requisite mental state for [first-degree] assault[.]” Id. at 728, 919 A.2d at

692. This Court explained the difference between the two mental states as follows:

       “[S]erious physical injury” means injury [that] “[c]reates a substantial risk of
       death.” “Serious physical injury” constitutes a broad statutory concept
       that[,] by definition[,] covers physical injury that may or may not cause a
       victim’s death. This differs from [second-degree] murder, and not only in
       the ultimate result where the victim dies. A person is guilty of [second-
       degree] murder only if he or she has the requisite intent (and malice) to cause
       such severe harm that death would be the likely result, not merely a
       possible result.

Id. at 730, 919 A.2d at 693 (bolding added) (italics and third alteration in original). In

Thornton, id. at 730, 919 A.2d at 693, this Court illustrated the difference between the two

mental states with the following hypothetical, which is similar to the above hypothetical

that involves a knife: “[A defendant] directs a knife at the victim’s finger, intending to

inflict serious bodily harm[;] the finger is severed[;] and, unknown to the [defendant], the

victim is a hemophiliac,[7] and bleeds to death[.]” (Citation omitted). This Court indicated

that, under such circumstances, the defendant commits second-degree felony murder

predicated on first-degree assault, but not necessarily second-degree specific-intent


       7
        Hemophilia is “a serious disease that causes a person who has been cut or injured
to keep bleeding for a very long time[.]”                Hemophilia, Merriam-Webster,
http://www.merriam-webster.com/dictionary/hemophilia [https://perma.cc/C9P3-X786].

                                            - 35 -
murder. See id. at 730, 919 A.2d at 693. By contrast, “using a deadly weapon directed at

a vital part of the body may give rise to an inference of an intent to commit [serious] bodily

[harm] or an intent to kill[,]” and thus lead to a conviction for second-degree specific-intent

murder. Id. at 712, 919 A.2d at 682 (citation and internal quotation marks omitted).8

       In short, in Thornton, 397 Md. at 730, 919 A.2d at 693, we determined that

“substantial risk of death” is not synonymous with “death would be the likely result.” To

the contrary, “substantial risk of death” has a broader meaning—and thus encompasses

more acts, and is easier to prove—than “death would be the likely result.” There is no

reason to depart from the reasoning expressed in Thornton; indeed, our holding in Thornton

mandates the conclusion that second-degree felony murder predicated on first-degree

assault with the intent to cause serious physical injury is a lesser-included offense of

second-degree specific-intent murder.

       As to second-degree felony murder predicated on first-degree assault with a firearm,

in this case, the Court of Special Appeals reasoned that, in a prosecution for second-degree

felony murder predicated on first-degree assault with a firearm, the State must prove,

among other elements, “that the way in which the [first-degree] assault with a firearm was

committed created a ‘reasonably foreseeable risk of death or of serious physical injury

likely to result in death[.]’” Jones, 222 Md. App. at 617, 114 A.3d at 265 (quoting MPJI-


       8
         In Jones, 222 Md. App. at 611, 114 A.3d at 262, in its discussion of the elements
of second-degree specific-intent murder, the Court of Special Appeals quoted parts of
Thornton, 397 Md. at 730-31, 713, 919 A.2d at 693-94, 683. Significantly, however, the
Court of Special Appeals failed to note that, in Thornton, id. at 728, 919 A.2d at 692, this
Court stated: “The requisite mental state for [second-degree specific-intent murder] is
distinct from the requisite mental state for [first-degree] assault[.]”

                                            - 36 -
Cr 4:17.7.2(B)). The Court of Special Appeals determined that second-degree specific-

intent murder is a lesser-included offense of second-degree felony murder predicated on

first-degree assault with a firearm. See Jones, 222 Md. App. at 619, 114 A.3d at 266

(“[S]econd-degree felony murder [predicat]ed on first-degree assault . . . require[s] proof

of an additional element, that is, that the defendant committed or attempted to commit . . .

first-degree assault, either by causing or attempting to cause serious physical injury to

another or by committing an assault with a firearm.”). In its brief, the State contends that

“second-degree felony murder [predicat]ed on first-degree assault [with a] firearm []

should not demand foreseeability of death as an additional element beyond the very use of

the” firearm. The State argues that, “[i]f a felony is inherently dangerous . . . , what the

defendant did or did not subjectively foresee is irrelevant.”

       At trial, the circuit court instructed the jury on both forms of first-degree assault: the

“intent to cause serious physical injury” form and the “firearm” form. Without specifying

the form of first-degree assault, the prosecutor announced the State’s intent to prosecute

Jones for second-degree felony murder predicated on first-degree assault.

       With respect to first-degree assault with a firearm, the Majority concludes only that

“[f]irst-degree assault, either intent to inflict serious physical injury or assault with a

firearm, cannot, as a matter of law, serve as the underlying felony to support felony

murder.” Maj. Slip. Op. at 27. The Majority makes no distinction between first-degree

assault with the intent to cause serious physical injury and first-degree assault with a

firearm. This is wrong.




                                             - 37 -
       Addressing the elements of felony murder, MPJI-Cr 4:17.7.2(B) provides, as to

second-degree felony murder predicated on the “inherently dangerous manner in which

[the] felony was perpetrated”:

       [T]o convict the defendant of second[-]degree felony murder, the State must
       prove: (1) that [[the defendant] [another participating in the crime with the
       defendant]] [[committed] [attempted to commit]] (identify the crime), a
       felony; (2) that the way in which (identify the crime) was committed or
       attempted, under all of the circumstances, created a reasonably foreseeable
       risk of death or of serious physical injury likely to result in death; (3) that[,]
       as a result of the way in which (identify the crime) was committed or
       attempted, (name) was killed; and (4) that the act resulting in the death of
       (name) occurred during the [commission] [attempted commission] [escape
       from the immediate scene] of the (identify the crime).

(Some brackets in original) (paragraph breaks and underlining omitted). The “Notes on

Use” accompanying MPJI-Cr 4:17.7.2 state:

       Use Part A of this instruction if the defendant is charged with second[-
       ]degree felony murder and the predicate felony is first[-]degree assault under
       [CR] § 3-202(a)(1)[, i.e., first-degree assault with the intent to cause serious
       physical injury].

       Use Part B of this instruction if the defendant is charged with second[-
       ]degree felony murder and the predicate felony is one that is inherently
       dangerous to human life because of the way in which it was committed.

In other words, second-degree felony murder predicated on first-degree assault with a

firearm, although not covered by MPJI-Cr 4:17.7.2(A), is covered by MPJI-Cr 4:17.7.2(B),

as the Court of Special Appeals recognized.           The Maryland Criminal Pattern Jury

Instruction on first-degree assault states in pertinent part:

       [T]o convict the defendant of first[-]degree assault, the State must prove all
       of the elements of second[-]degree assault[,] and also must prove that: (1) the
       defendant used a firearm to commit assault; or (2) the defendant intended to
       cause serious physical injury in the commission of the assault.



                                             - 38 -
MPJI-Cr 4:01.1 (paragraph breaks omitted). In turn, the Maryland Criminal Pattern Jury

Instruction on the battery form of second-degree assault states in pertinent part:

       [T]o convict the defendant of [the battery form of second-degree] assault, the
       State must prove: (1) that the defendant caused [offensive physical contact
       with] [physical harm to] (name); (2) that the contact was the result of an
       intentional or reckless act of the defendant and was not accidental; and (3)
       that the contact was [not consented to by (name)] [not legally justified].

MPJI-Cr 4:01(C) (some brackets in original) (paragraph breaks and underlining omitted).

       Synthesizing the relevant parts of the Maryland Criminal Pattern Jury Instructions

on second-degree felony murder predicated on first-degree assault with a firearm (i.e.,

second-degree felony murder predicated on a felony that was perpetrated in an inherently

dangerous manner), first-degree assault, and the battery form of second-degree assault

reveals that the elements of second-degree felony murder predicated on first-degree assault

with a firearm are as follows. To convict the defendant of second-degree felony murder

predicated on first-degree assault with a firearm, the State must prove that: (1) the

defendant committed a first-degree assault with a firearm; (2) the way in which the first-

degree assault with a firearm was committed, under all of the circumstances, created a

reasonably foreseeable risk of death or of serious physical injury likely to result in death;

(3) the defendant killed the victim; and (4) the act that resulted in the victim’s death

occurred during the first-degree assault with a firearm. To convict the defendant of first-

degree assault with a firearm, the State must prove that: (1) the defendant used a firearm to

cause physical harm to the victim; (2) the physical harm was the result of an intentional or

reckless act of the defendant and was not accidental; and (3) the physical harm was not

consented to by the victim or legally justified.


                                            - 39 -
       As the Court of Special Appeals did, I would determine that the way in which the

first-degree assault with a firearm was committed in this case, under all of the

circumstances, created a reasonably foreseeable risk of death or of serious physical injury

likely to result in death. Indeed, as the Court of Special Appeals concluded: “[A] first-

degree assault is committed in a manner that is ‘dangerous to life’ and ‘made death a

foreseeable consequence’ when it is committed by using a firearm to shoot the victim

multiple times, including twice in the head.” Jones, 222 Md. App. at 616, 114 A.3d at 265

(citations omitted). Nonetheless, that is not the end of the inquiry.

       Comparing the elements of second-degree specific-intent murder to the elements of

second-degree felony murder predicated on first-degree assault with a firearm yields the

unavoidable determination that second-degree specific-intent murder has the unique

element of intent to kill or inflict such serious bodily harm that death would be the likely

result, and second-degree felony murder predicated on first-degree assault with a firearm

has the unique element of use of a firearm. And, second-degree felony murder predicated

on first-degree assault with a firearm does not have the same intent element as second-

degree specific-intent murder, as second-degree felony murder predicated on first-degree

assault with a firearm does not require that the defendant intend to cause a reasonably

foreseeable risk of death or of serious physical injury likely to result in death, but rather

requires that the way in which the first-degree assault with a firearm was committed, under

all of the circumstances, created a reasonably foreseeable risk of death or of serious

physical injury likely to result in death.




                                             - 40 -
       In other words, the reasonable foreseeable risk of death is an element that depends

on the way in which the first-degree assault with a firearm was committed, under all of the

circumstances; the defendant need not have intended to create a reasonable foreseeable risk

of death, or, as is required for second-degree specific-intent murder, intended “to kill or . .

. inflict such serious bodily harm that death would be the likely result[.]” MPJI-Cr 4:17(B).

Second-degree felony murder predicated on first-degree assault with a firearm, while

encompassing the element that the use of the firearm created a reasonably foreseeable risk

of death, does not require that the defendant have had the requisite intent for second-degree

specific-intent murder, and includes the unique element that the offense be committed with

a firearm. Thus, second-degree specific-intent murder and second-degree felony murder

predicated on first-degree assault with a firearm do not have the same elements and are not

the same offense.

                                     Double Jeopardy

       I would conclude that, if a jury acquits a defendant of second-degree specific-intent

murder and hangs on first-degree felony murder, the Double Jeopardy Clause does not bar

the State from prosecuting the defendant for second-degree felony murder predicated on

first-degree assault.

       In sum, the State prosecuting Jones for second-degree felony murder predicated on

first-degree assault with the intent to cause serious physical injury does not implicate the

Double Jeopardy Clause because that form of murder is a lesser-included offense of

second-degree specific-intent murder; in other words, here, the jury acquitted on a greater-

inclusive offense (namely, second-degree specific-intent murder) and hung on a lesser-


                                            - 41 -
included offense (namely, second-degree felony murder predicated on first-degree assault

with the intent to cause serious physical injury). And, the State prosecuting Jones for

second-degree felony murder predicated on first-degree assault with a firearm does not

implicate the Double Jeopardy Clause because its elements are not the same as those of

second-degree specific intent murder. For the reasons above, I would conclude that the

State may prosecute Jones for second-degree felony murder predicated on first-degree

assault.

       For the above reasons, respectfully, I dissent.

       Judge Greene and Judge Battaglia have authorized me to state that they join in this

opinion.




                                           - 42 -